Outcome of the European Council on 11-12 December 2008 - French Presidency's term of office (debate)
The next item is the statements by the Council and the Commission on the outcome of the European Council of 11 and 12 December, together with the statement by the President-in-Office of the Council on the activity report of the French Presidency.
I would like to welcome very warmly the President of the European Council, the French President, Nicolas Sarkozy. Welcome to the European Parliament for the third time during the French Presidency!
I would also like to welcome very warmly the President of the European Commission, José Manuel Durão Barroso, and the representatives of the Commission. I am pleased to see several Commissioners here today. A very warm welcome to you all!
(Applause)
Ladies and gentlemen, it is the job of the group chairmen and your job, if you are speaking on behalf of your group, to carry out an assessment. However, I would like first to make a few introductory remarks.
President Sarkozy, you took over the presidency during an eventful period when determined negotiation and action were needed. You have faced up to these challenges, including the problem of Georgia, the financial crisis, the economic difficulties and other problems. You are here in the Parliament for the third time in your role as President of the European Council, and you previously visited the Parliament and spoke to us before taking on the office of President of the European Council.
You have also held the Conference of Presidents in your official residence, the Élysée Palace, on several occasions and you invited the Commission and the Parliament to the capital of your country for an impressive celebration on 1 July, the day on which you took over the presidency, which was also an inspiring demonstration of your determination to unite Europe.
We met again in Paris on 13 and 14 July. On 13 July the occasion was the Mediterranean Summit called to found the Union for the Mediterranean. On 11 November, 90 years after the end of the First World War, you also invited us to a remembrance service in Verdun.
All of these occasions are expressions of your appreciation of the European Parliament. I would like to thank you very warmly for this. Now I would ask you to speak to the European Parliament.
Mr President, ladies and gentlemen, when France took over the presidency, the situation in Europe was dominated by the standstill in the process of ratifying the Treaty of Lisbon following Ireland's vote to reject that Treaty.
We had no idea at the time that war would break out between Georgia and Russia, and we also had no idea of the severity of the financial, and then economic, crisis with which Europe would be faced.
Mr President, the French Presidency has tried to base all its actions on two convictions: the first is that the world needs a strong Europe, and the second is that Europe cannot be strong if it is divided. Of course, I am sure that these are not original ideas, but they are no less vital for that.
We have tried, over the last six months, to ensure that Europe is united and strong, and that it thinks for itself. What is a strong Europe? It is a Europe that thinks, that has convictions, that has answers and that has imagination. It is a Europe that is not content to follow a lead, and that rejects a consensus based solely on what is left unsaid, on disposing of problems and on time healing all wounds, as I am convinced that, the more we wait, the more complicated things get.
In the end, this Presidency played out to the rhythm of international events that overturned the organisation of our work, and it is certainly not up to me to take stock of it. I simply wanted to tell you how we faced up to these various challenges.
When the crisis in Georgia arose in August, on 8 August, we had just one focus: stopping the war and not allowing it to turn into another Bosnia. To be frank, and without wishing to judge too harshly, when the conflict took off in Bosnia - in Europe - Europe was not there. It was the United States, our friends and allies, that shouldered their responsibilities, and Europe that had to follow their lead.
The Presidency was passionate about ensuring that Europe shouldered its responsibilities, and in August we started by negotiating the ceasefire, on 12 August, followed by a withdrawal agreement on 12 September. In the end, war was avoided, the retreat was started and, above all - thanks to all the Member States of the EU - Europe remained united.
This was not a foregone conclusion because, given the history of our various countries, a painful history for those Europeans who lived for so many years behind the Iron Curtain, in a humiliated Europe, a divided Europe, a sacrificed Europe, it was quite natural that certain countries would have different feelings towards our Russian neighbours from those who have only known freedom.
Despite that, Europe remained united, and the Presidency, alongside the President of the European Commission, made every effort to avoid the war spiralling out of control. On 8 August, Russian troops were 40 km outside Tbilisi; today, practically all of the Russian troops have left the territory of Georgia, apart from Ossetia and Abkhazia.
Europe made its presence felt, without, however, getting involved in an aggressive policy in our Russian neighbours' backyard. I am convinced that our only option for the future is to work with our neighbours to achieve a situation of economic development, security and peace, explaining to them that, if they want to count on a global level - and Russia is a big country - they will need to respect values, practices and behaviours very different from those that they used to espouse in Europe, in another era.
(Applause)
Europe was present. Then came the financial crisis. It was not born in August 2007, as I have heard people say: August 2007 was when the problems started, but the systemic financial crisis that has been experienced throughout the world started when the United States decided, in what has turned out to be an extremely serious move, to allow Lehman Brothers to go bankrupt on 18 September 2008. It was then, and only then, that we found ourselves in a financial crisis on a globally unprecedented scale.
We, along with President Barroso, have tried to achieve two things. The first was European unity, which we have developed progressively: first by bringing together the four largest countries in Europe with the Commission, the European Central Bank and the President of the Eurogroup; then by arranging, for the first time since 2000, a meeting of the countries in the Eurogroup at Head of State or Government level, and, finally, in September, by bringing together all the Heads of State or Government, we have developed a recovery plan for European banks that is supported by all the countries of Europe. It was, as you know, difficult, because the severity of the crisis had led certain countries to take premature decisions: I am sure they could not have done otherwise, for example the Irish when overwhelmed by the attacks on the whole of their banking system.
In the end, a month later, the whole of Europe united around a single plan to support the banks, and we, with President Barroso, have attempted to turn the European support plan to stop our banking system collapsing into a global plan. The United States have progressed from Paulson Plan I to Paulson Plan II, and have now got to Paulson Plan III, which is clearly inspired by European Plan I.
I am not claiming that everything has been fixed; I am simply saying that, had the Member States, the Commission and the European institutions not shouldered their responsibilities at that time, ladies and gentlemen, we would have been facing the unprecedented prospect of the collapse or bankruptcy of certain Member States, and the destruction of the European banking system.
Europe has demonstrated its unity and solidarity. I am thinking in particular of that infamous weekend when we needed to mobilise EUR 22 billion in credit for Hungary, which was itself under attack after it had been necessary to mobilise EUR 17 billion for Ukraine. There is still some concern regarding certain Baltic countries, not to mention the other global problems we need to tackle.
In the financial crisis, Europe has been united: it called for the Washington Summit, it called for the G20, and it will organise, in London on 2 April, the summit on the reform of global financial governance. Europe has spoken with one voice to say that it wants capitalism based on entrepreneurship, not speculation, that it wants a reform of the financial system, that it wants a different role for the emerging countries and that it wants ethical capitalism; Europe has spoken with one voice to defend its principles.
With regard to the economic crisis, the debate has not been straightforward, ladies and gentlemen. It has not been straightforward for two reasons. The first is that the financial situation is not the same in all our countries; the second is that our economic cultures, and political identities, are not the same. Even so, at the end of the day, everybody recognised the need for a coordinated boost of around 1.5% of GDP, as the Commission recommended.
I fully understand that people may be surprised at disagreements here and there, hesitations, confusion and misunderstandings. I would remind those who are watching Europe that there are 27 countries here, and that it is not easy to give those 27 countries the same policy at the same time, when any country could be subject to electoral pressures - because we do not all have elections on the same day - and in this House, the temple of European democracy, everyone understands that upcoming electoral campaigns are not exactly conducive to obtaining a consensus. In spite of everything, Europe, having established a common policy in the financial crisis, has managed, after a fashion, to establish a common policy for the economic crisis.
We also had the time of the Union for the Mediterranean. I rather assume that it was necessary to coordinate and to compromise in order to make two things clear. One is that, if Europe does not do its bit for peace in the Middle East, nobody will do it for us: there is no one country in the world able to promote peace between Israel and the Arab world. Europe must play its part, and must make its presence felt in order to avoid a head-on collision between the Arab world, on the one hand, and the world's leading power, the United States, on the other.
As for the Union for the Mediterranean, it is an organisation for constant dialogue between Europe and the Mediterranean, including the Arab countries. This is a dialogue that we need and that the Arabs need. Europe needs this so that it can stop simply being a donor and can have political convictions that promote peace, and so that, instead of just being content to pay out, it can also call for peace, a balanced peace, particularly between the Palestinians, who have the right to a modern, democratic, secure state, and Israel, which has the right to security for a country that is a miracle of democracy.
A certain amount of persuasion was needed on the subject of the Union for the Mediterranean: persuasion that the Union for the Mediterranean was not calling into question the unity of Europe but that, on the contrary, it would strengthen it. Finally, ladies and gentlemen, we as Europeans can be proud that the Union for the Mediterranean is co-chaired by the Presidency of the EU and Egypt and that it has five Deputy Secretaries General, including an Israeli and a Palestinian: this is the first time that the Arab countries have accepted an Israeli as a member of the executive of a regional organisation like the Union for the Mediterranean, which is a historic achievement.
I would like to pay tribute to Bernard Kouchner, who negotiated brilliantly at the Marseilles summit to achieve a result that we could not even have dreamed of. In return, the Israelis have agreed to the participation of the Arab League in the work of the Union for the Mediterranean. This Union will in no way hinder the Czech, and then Swedish, Presidency from developing, in future, the Eastern partnerships that Europe needs.
Now we turn to energy and climate change. On this subject, let us be quite clear: this was an infamous battle, and I am quite sure that everyone has reason to be dissatisfied. Some feel that we are expecting too much of industry; others, that we are not expecting enough; one group thinks we should go this way; another group thinks we should go that way. In the end, the German Presidency set a deadline of the end of 2008. The German Presidency had set three objectives - the 'triple 20' - and, at its heart, the agreement that we sealed at the European Council, and that I hope will be adopted by the European Parliament tomorrow, meets the objectives you set yourselves.
I must be honest and say that all parties needed to be reminded of their responsibilities. It would have been madness, just at the moment when a new President of the United States was setting ambitious environmental targets for the most powerful country in the world, for Europe to give up on its own targets. It would have been irresponsible, because, had Europe not reached unanimity on the Commission's energy and climate change package, we would not have been able to expect to be listened to by India, China, Brazil, and all the other countries in the world that now need to take responsibility for the environmental balance of the planet.
To get to that point, we had to be persuasive, and we had to find areas for compromise. What were they? I stated that we would never give up on the timetable or on the triple 20 objective, but everyone here needs to understand that countries such as the new Eastern Member States, where heavy industry has been a victim of the transition from the communist system to the market economy, agreed to retain the reference to 2005 even though they had good reason to call for a different reference year, for example 1990, to be used. That would not have been a surprise in view of what has happened in those countries and what they have undergone. I am speaking under the watchful eye of Jean-Louis Borloo, who provided complete, unwavering and effective support in these negotiations. I did not want a proactive approach to the environment to be achieved at the expense of a social policy that would cause these new members of the EU to collapse.
To the fundamentalists I would say that, for me, it was never a matter of not imposing environmental requirements on Poland, Hungary and the others, but rather of not putting those countries in a situation of social collapse and of not forcing them to choose between environmental protection and growth. What we proposed was a new kind of growth: sustainable, green growth that would avoid soaring prices and the kind of impact on Polish, Hungarian and Eastern workers that no democratic country in the world could tolerate.
I would also add that I listened carefully to your concerns on my last visit to Parliament. Some of you - and I do understand this - told me 'you have given up on your aims, Mr President, because you accepted unanimity for the Council's decision'. I agreed to unanimity for one simple reason: the environmental choices that Europe makes must not be forced choices, but deliberate choices. Can you imagine how weak an agreement obtained by majority voting would have been, with a number of countries that would not have stuck to it? How credible would the energy and climate change package have been if it were ratified by a majority, when everyone can see that it is unanimity that guarantees that our political commitments will be met?
(Applause)
Moreover, some of you have reminded me that this was a matter for codecision, and I would like to say that I made use of that. In my discussion with my fellow Heads of State or Government, I must in all honesty say, Mr President, that the watchful presence of a Parliament determined to reach an agreement on the energy and climate change package was an influential motivating factor for those Heads of State or Government who were less willing than others to reach conclusions.
In any event, I am here today bringing the unanimous agreement of all 27 Heads of State or Government on the energy and climate change package. Do with it what you will.
I will finish with two brief points. With regard to migration policy, it is inconceivable for Europe - most of whose countries are in the Schengen area, which is based on the free movement of persons and goods - to keep going without developing common principles for establishing a common immigration policy. The work has been done and, I have to say, it was done without excessive hype. You in the European Parliament have done a lot to bring a note of calm to a debate on immigration policy that, at national level, is not always exemplary in terms of respect for people, calm, consideration and responsibility. We now have a unanimous foundation for a common immigration policy.
Turning briefly to defence, I, along with Chancellor Merkel, will have the opportunity next year to organise the Kehl/Strasbourg NATO Summit. To my mind, the important decision we have made here is that, from now on, the 27 countries understand that the security and defence policy is Europe's and NATO's, that Europe's security and defence policy is complementary to NATO's, not in opposition to it.
Finally, we have the institutional problem. Following the 'no' vote in Ireland, I went to Dublin with Bernard Kouchner, at the invitation of Brian Cowen, the Irish Prime Minister, and I stated then, to people's shock at the time, that the only way of getting out of the problem was to consult our Irish friends again. This statement provoked debate, as if it were disrespectful to people to ask that they get another opportunity to decide!
How do things look today? Today, 25 countries have all but completed the process of ratifying the Treaty of Lisbon. The 26th, the Czech Republic, has just taken an important decision, in that the Constitutional Court has stated that the Lisbon ratification process can take place, and Prime Minister Topolánek has indicated, in a courageous and responsible statement, that his ambition is to propose the ratification of the Treaty of Lisbon. That leaves us with the Irish.
This is the agreement that we have reached unanimously. It is a very simple agreement. It consists, primarily, in guaranteeing that, if the Treaty of Lisbon enters into force, there will be one Commissioner per Member State. I know that this is a stretch for some of you, as it is for certain governments which believed that the Commission needed to be smaller in order to be more effective. I would, however, ask you to consider this: if we want Lisbon - and Europe needs strong, sustainable institutions - we can only have it if the Irish vote and say 'yes', and in order for them to say 'yes', we need a new situation. The European Council proposes that this new situation should be one Commissioner per Member State.
The second element of the agreement is that we have made certain political commitments relating to the specific features of the Irish debate, such as neutrality, taxation and family. These political commitments were not difficult to make, so where is the problem? It is best to lay everything on the table. The problem is the legal force that these political commitments will have, because Ireland has a Constitutional Court, and there is no doubt that the 'no' campaign - as is their right - will go to the Irish Constitutional Court to ask what force these political commitments have.
The compromise suggested by the Presidency is this: no re-ratification of the Treaty of Lisbon for those who have already done so, and no amendment of the Treaty of Lisbon. There is no point, in my view, in solving one problem by creating 26 others. That much is clear. On the other hand, the next time Europe enlarges - probably to include Croatia in 2010 or 2011 if all goes according to plan - at that point, Mr President, we will need a new treaty in order to enlarge Europe with a new member. We have therefore proposed that, at the time when Europe enlarges, and not until then, we will add two elements to Croatia's Treaty of Accession: the first will be an 'Irish' protocol, and the second will relate to the number of MEPs. The European elections will be held on the basis of the Treaty of Nice. I do not see that there is any other option, because certain States were granted additional MEPs under the Treaty of Lisbon. We could also deal with this problem on the occasion of the next enlargement.
On this basis, the Irish Government has bravely committed itself to carrying out another referendum on the Treaty of Lisbon before the end of 2009. That means that, if things turn out as I hope they will - though it is up to the Irish to decide - the Treaty of Lisbon will enter into force only one year late.
Ladies and gentlemen, this too was not a simple matter to discuss or to organise, nor will it be easy, either for the Irish or for others, but the European spirit is, first of all, a spirit of compromise. If we cannot reach a compromise between 27 of us, it is not worth having a European ideal. The European ideal is to listen to others and to work together to find shared paths to get round problems.
I would like to conclude by thanking, first of all, the European Parliament. I would also say that it has been very easy, and very pleasurable, for the Presidency to keep in contact with all of the groups in this House, whatever their political leanings, left or right, liberal or green, sovereigntists or federalists. You have all shown a desire to move Europe forward, in your own ways. I must in all honesty say that, for the Presidency, Parliament has played a decisive role in obtaining results. I would even say that it has been easier to talk, to work and to negotiate with the European Parliament than with certain other contacts, mentioning no names. At the end of a presidency, one should be specific in one's compliments, but general in one's regrets.
I would also like to say that we have endeavoured to work in tandem with the President of the Commission, each being aware of our own responsibilities, and, to do him justice, the Presidency could never have achieved the results it did without working hand in hand with President Barroso. I think this is important to say because it is the truth, at least in my experience.
Finally, I would like to thank the Heads of State or Government. Ladies and gentlemen, we will not build Europe in opposition to the States: that much is obvious. However European you are, Europe is not the enemy of the nations, and the nations are not the enemy of Europe. I will tell you one thing: if we had not tried to understand the problems of each democratic government, we would not have got very far. It is a mistake to try to go over the heads of the elected representatives of their countries: that is not a European ideal, that is fundamentalism, and I have fought against fundamentalism all my life, even European fundamentalism, because, when I hear 'European fundamentalism', I forget the word Europe and only hear the word fundamentalism, and fundamentalism is never a good idea. It would be a mistake of historic proportions to try to build Europe in opposition to the nations. The Heads of Government have taken on their responsibilities, and the countries have taken on theirs.
To conclude, I would like to say, on a personal level, that I have learned a lot during the six months of the Presidency and that I have enjoyed the work a great deal. I understand why MEPs are passionate about what they do, because, when we have an opportunity to spend six months to understand and grapple with the problems of 27 countries, we gain in tolerance, in openness of spirit and in understanding that Europe is without doubt the most beautiful idea invented in the 20th century and that we need this Europe now more than ever. I have tried to make Europe move, but Europe has changed me. I want to say one more thing, because it is my very profound belief.
(Applause)
I really do think that every Head of State or Government would benefit from undertaking this responsibility at one time or another, first of all because it will help them to understand that the problems they experience in their countries can often only be solved in agreement with their neighbours. They will also learn that, despite our differences, there are many, many things that bring us together, and they will also learn something more important: that it is easier for Europe to have big ambitions than small ones.
The final thing that I believe from the bottom of my heart is that, in the European Council, the European Parliament and the European Commission, it is easier to succeed with big projects than with small ones, because small projects do not have the momentum they need to overcome national egos. Big projects, big ambitions and big ideas are needed: with these big ideas and big ambitions, we can overcome national egos. Consequently, may Europe stay ambitious, and may it understand that the world needs it to take decisions! When we brush things under the carpet, we store up trouble for the future. Problems need to be dealt with here and now, and it is not true that the European institutions stop decisions being taken. What prevents decisions being taken is a lack of courage, a lack of drive: it is the weakening of an ideal. Decisions cannot wait for Lisbon! We must not wait for tomorrow, but take decisions now, and I have every confidence in the Czech Presidency that it will keep up the work of the French Presidency.
(Loud applause)
Mr President-in-Office of the Council, we would like to thank you - and the applause was a clear expression of our thanks - for your speech, but in particular for your courage and your determination to serve Europe.
Before I give the President of the Commission the floor, I would like to welcome warmly the two ministers Bernard Kouchner and Jean Louis Borloo who have made a significant contribution to the success of the French Presidency. I extend a very warm welcome to both of you.
I would like first of all to welcome Bruno Le Maire, Minister of State for European Affairs, who is the successor to Jean-Pierre Jouyet. Jean-Pierre Jouyet is now the chairman of the French financial markets regulator and we have worked together with him very successfully in the past. I would like to take this opportunity to offer him my sincere thanks.
I hope you will allow me in the presence of the other European institutions - I know that this is not normal practice - to congratulate Klaus Hänsch, former President of the European Parliament from 1994 to 1997 and Member of the European Parliament since its first direct elections, on his 70th birthday yesterday. I would like to offer him our sincere thanks and our recognition of all his hard work for Parliament and for the European Union.
Now I would like to ask the President of the European Commission, José Manuel Durão Barroso, to speak to the European Parliament.
Mr President, Mr President-in-Office of the Council, ladies and gentlemen, the outcome of the last European Council will be written in the history of the EU. It is rare for a European Council to have to take so many decisions on such basic political issues. Rarely has Europe been able to express its satisfaction at so many positive results, and even a threefold success. In a difficult and even urgent crisis situation, we have managed to make considerable progress for the future of Europe and Europeans. That is the Europe to which we are all so attached: a Europe that is capable of the best.
In addition to other important conclusions, particularly relating to security and defence policy, the Union for the Mediterranean and the new Eastern Partnership, I would like to emphasise three particular fields: the Treaty of Lisbon, economic recovery, and energy and climate change.
The 27 Member States have worked together to find a common path to continue the political process towards the Treaty of Lisbon. We in the European Commission have always supported this Treaty, and we had reason to think that, by taking the time to listen to the concerns of our Irish friends, together we would be able to find the elements for a solution.
In a positive response to the Commission's initiative of 26 November, 27 Member States decided to coordinate their economic recovery plans to weather an unusually severe storm. Today, we have an agreement on a boost to the economy of around 1.5% of the EU's GDP, as the Commission recommended. This coordinated plan will tackle the recession, in particular with more help for the most vulnerable people in society. At the same time, it will enable us to invest in our economies to adapt them to future challenges. This means that this crisis will give us the opportunity to increase investment in social Europe and in a Europe of reform.
Following on from the legislative proposals presented by the Commission on 23 January 2008, and on the basis of a strong contribution from the European Parliament, 27 Member States unanimously agreed to make a commitment to transform Europe into a green, low-energy economy for future generations. The agreement on our energy and climate policy sticks to the objective of achieving '3 times 20%' by 2020. This historic breakthrough, if it is confirmed in this House tomorrow, signals a victory for Europe as a partner, in other words for European institutions that have worked hand in hand with the Member States in a spirit of cooperation and with a strong common will to succeed.
I would like, at this point, to reiterate our gratitude to the French Presidency of the Council for the success of Europe as a partner. Mr President, your Presidency has seen some exceptionally intense political circumstances, as you reminded us just now: the unprecedented financial crisis, and the war between Russia and Georgia. Your Presidency faced these problems effectively, calmly and, dare I say it, with flair and panache. France is back in Europe, you said on the evening of your election, and we do not doubt it for a minute: I would even say that we have not had a moment to doubt it, about which we are delighted.
I would therefore like to congratulate most sincerely President Sarkozy and the French Presidency's entire team: the members of his government, the diplomats and the experts. You have done an outstanding job.
On behalf of Europe, thank you.
(Applause)
Staying with the success of Europe as a partner, I would also like to say that I am very proud of the central role played by the Commission, of its ability to take the political initiative based on solid technical preparation, and of the relevance of its proposals. The Commission has proven that it is still the indispensable lever in transforming political dreams into real action. It was on the basis of the Commission's proposals on energy and climate change, starting at Hampton Court in the autumn of 2005, via the political agreement on the objectives in March 2007 and under the German Presidency, and ending up with the legislative proposals in January 2008, that the Member States were able to reach a unanimous agreement. It was also on the basis of proposals made by the Commission on 29 October and 26 November that the Member States managed to reach agreement on a joint recovery plan.
The strong support for these proposals has enabled us to begin a new era in Europe, and I would stress that, without the Presidency's commitment to a more political Europe, it would have been very difficult, if not impossible, to achieve these commitments. Bear in mind that I have worked with nine Presidents of the European Council and I can tell you how difficult it is, these days, to reach a consensus between 27 Member States who, quite naturally, sometimes have differing priorities. That is why we need this spirit of partnership in Europe.
Finally, still on the success of Europe as a partner, I would also like to pay real tribute to the fantastic work that the European Parliament has done over recent months, particularly on the climate change package. Nothing would have been possible without Parliament's commitment and without the tireless work of your rapporteurs, committee chairmen and coordinators of political groups. The final compromise that emerged from the trialogues this weekend evidently bears the hallmark of this commitment, be it on the emissions trading scheme, the division of labour, renewable energy or carbon capture and storage, in which connection the arguments put forward by Parliament have made it possible to increase the quota volume available for this funding to 300 million tonnes.
Since the beginning, the European Parliament has shown that it understands the global context: it is a project for Europe, yes, but it also involves a contribution to global efforts and the cornerstone of our strategy with a view to the Copenhagen negotiations next year.
I therefore hope that tomorrow's plenary sitting will approve, by a large majority, the result of this work. You, the European Parliament, hold the final key to the final door that will allow a Europe of the 21st century to take flight. Europe will be the first global player to accept legally binding rules to reduce its greenhouse gas emissions by 20% by 2020, whilst making clear commitment to aim for 30% as part of an international agreement.
By adopting this agreement by a very large majority, Parliament will be sending a very strong message to our partners. We also need the commitment of our partners, particularly our US partners, which is why, as I said at the end of the European Council, now that we Europeans are taking the lead on this matter, we can say to our US friends: 'Yes you can! We can; yes, you can!' That is the message we need to send to the United States so that, with us, they can work to achieve a real global agreement.
The world around us is changing and so is Europe. Together we have taken a number of crucial decisions in order to give the European Union the means to succeed in the age of globalisation, to protect citizens from the fallout of an economic and financial crisis, to create the conditions for a return to sustainable growth and also to lead the efforts for a reform of the financial system and for global governance. We have come a long way over the last few months in addressing these challenges but - let us be clear - a lot still remains to be done in the weeks and months to come.
On climate change, we now need to turn our attention to the road to Copenhagen. On global governance, and especially on the reform of the financial system, we need to prepare the G20 summit in London. On the economic recovery plan, we need to translate political agreement into concrete action. In all these areas, continued close cooperation between the Community institutions will remain key to success. In particular, with regard to the financial and economic crisis, we will need the backing of Parliament and Council as co-legislators and budgetary authority. I will have the opportunity to discuss this in more detail with the European Parliament's Conference of Presidents tomorrow morning, but let me now give you a brief glimpse of what lies ahead.
With regard to the Community budget, we will step up advance payments from early 2009 so that Member States have earlier access to up to EUR 1.8 billion. Today the Commission will adopt a proposal to adapt the European Globalisation Adjustment Fund to the current situation and to facilitate access. With regard to the use of unspent money from the Community budget, the European Council has given the Commission the green light to propose a reallocation for trans-European energy interconnection and broadband infrastructure projects and to promote energy efficiency. We envisage an amount of EUR 5 billion for 2009 and 2010. An important sum will be reserved for the demonstration projects in carbon capture and storage, complementing financing under the emissions trading system.
I rely on this Parliament's support to convince all those who still resist the use of these unspent funds. I trust the French presidency to turn the clear political conclusions of the European Council into reality. Let us be clear about this. It is important that the ambition that was shown by the European Council is now accepted at all levels of the decision-making process.
In order to accelerate investments by Member States, the Commission will also this week propose a temporary exemption of two years beyond the de minimis threshold for state aid, up to EUR 500 000. I would also like to mention the use for 2009 and 2010 of accelerated procedures in the public procurement directives, given the current exceptional circumstances. But let me be clear. While the current crisis calls for an acceleration of procedures, it can under no circumstances serve as a pretext for suspending competition or state aid rules, which are the backbone of our single market. We need to keep the integrity of our internal market. This is one of the most important European achievements - as is, by the way, the euro. That is why we need to keep the Stability and Growth Pact and the internal market rules if we want to have a European response that is really European.
The Commission will also make sure that Member States respect their commitment to pursue their national efforts in a coordinated manner. We will do so via our well-tested instruments - the Lisbon Strategy for Growth and Jobs, and the Stability and Growth Pact.
We are living in extraordinary times which require extraordinary measures. The French presidency has played a crucial role in short-term crisis management, as well as in putting Europe on the path towards long-term recovery and a return to sustainable growth, but a lot remains to be done over the coming months. I trust that, by maintaining a Europe of partnership between the European Commission, the European Parliament and the Council, we will succeed, to the benefit of all Europeans.
President of the Commission, we would like to thank you for your speech and, in particular, for your commitment.
Mr President, Mr President-in-Office of the Council, President of the European Commission, ladies and gentlemen, I would like, first of all, to pay tribute to the remarkable efforts made by the Presidency of the Council over the last six months.
Mr Sarkozy, in a very short time, you have managed to create a true political Europe: a Europe that stood up to Russia, that made the G20 meeting a possibility, that is now a respected player in the reforms of the global financial architecture and that has established for itself a pragmatic and ambitious immigration policy; a Europe, finally, that has agreed on the means for giving a coordinated response to the economic crisis and that has taken the lead in international negotiations on the fight against climate change.
Mr President, in the results of your Presidency, you are the very illustration of the idea of political action that the centre right has always espoused. What our fellow citizens want is specific actions, and pragmatic and rational solutions taken by leaders who know how to stay calm. That is what the European Commission, the European Parliament and the Council have managed to do together, under the aegis of the French Presidency.
In the face of the financial crisis, the policy of guaranteeing bank deposits, of recapitalising institutions at risk and of injecting cash to boost credit, all in a coordinated manner, has allowed us to avoid chain reactions and the loss of thousands of jobs in Europe.
Recent months have shown that only a united, strong Europe can respond to a challenge like the economic and financial crisis, and they have also shown that only our societal model, the social market economy, can provide a proper balance between employers and employees that allows everyone to benefit from the fruits of their labours and to achieve their ambitions without pointless burdens or barriers, and ensure real solidarity. It is this societal model that we in the political centre right want to continue to build.
Mr Barroso, Mr Sarkozy, ladies and gentlemen, I welcome the result achieved during the European Council on the energy and climate change package. It is a result that puts Europe at the forefront in this field and shows that, even on such a complex issue, we can reach agreement unanimously, between 27, in record time.
The package adopted in the Council on Friday, and in the trialogue on Saturday, reconciles the urgency of the climate change problem with the need to stand up for our economic and social interests.
We are coming to the end of a long road of negotiations, and I would like to congratulate all those involved, in particular my fellow Members from my political group. This is not a question of victory or defeat: we have an agreement between the three institutions, and the European Union has shown that it is able to take the lead in the fight against climate change. It now needs to take advantage of this, by redoubling its research efforts and promoting innovation and new technologies.
We also need to put pressure on our trading partners, including the emerging nations, who are some of the biggest polluters, to shoulder their responsibilities. We particularly expect the new Obama administration to take tangible action in this field.
In such turbulent times, one cannot help but see that Europe needs more political stability and effectiveness in its decisions. It is true that we have moved forward in recent months despite the need for unanimity, but there is nothing to suggest that it will be easy to repeat this success.
The Group of the European People's Party (Christian Democrats) calls on every country, every citizen who is consulted, to accept their responsibilities and to decide on the ratification of the Treaty of Lisbon in full knowledge of the facts. We would ask them to distinguish between facile slogans and reality, between populism and responsibility.
What do people want? Do they want a climate change plan of which they can be proud, a social model that they can pass on to their children, or do they want demagogic proposals that do nothing but waste their time? The question answers itself. Saying 'yes' to the Treaty of Lisbon will provide the means to match our ambitions. I will finish, once again, by thanking the French Presidency for its political efforts, and I hope that the next Presidency will show the same commitment. That is my wish for 2009.
(Applause)
Mr President, ladies and gentlemen, you ended your speech, Mr Sarkozy, by saying that you had tried to make Europe move but that Europe had changed you. You are not the only one.
The French Presidency has also changed others, such as Daniel Cohn-Bendit. When we left the Élysée Palace last week, after our meeting there, you provided us with a police escort with flashing lights, and I was in a car with Mr Cohn-Bendit behind the police. I said to him 'Look how times have changed! In 1968, it was the police who were chasing after you, and now it is you who are chasing around Paris behind the police'.
(Applause)
Times have changed, and the French Presidency has also changed a lot of things.
Mr President, last week the German weekly newspaper Der Spiegel published a portrait of you entitled 'The Omnipresident'. It is true that you are somewhat omnipresent: one day you are in Paris, the next in Brussels, today in Strasbourg, tomorrow in London, even if Mrs Merkel was not invited. It is not up to me to assess your actions in Paris, because it is not up to me to discuss social imbalances or media policy: that is for my counterparts in Paris to discuss.
It is, however, up to me to discuss, to talk about and to assess your Presidency of the European Union, and the assessment is not bad at all.
(DE) Mr President, ladies and gentlemen, I believe that the French Presidency has produced positive results. The climate change and energy package is a major success. I am grateful that you have paid the European Parliament the tribute that it deserves, because without the Parliament the package would not have been successful. I would also like to thank specifically our rapporteurs. In contrast to the Commission with its 22 000 officials and the major government bodies which you have at your disposal, our rapporteurs have only three, four or five employees. The quality of the work they produce is first-class, because it comes from the European Parliament. It is good that you have acknowledged this.
(Applause)
Let us take the example of the Directive on CO2 labelling of cars. It contains a lot of work by Mr Sacconi and just a hint of Mr Sarkozy, but overall it is a major success. It is a success for my group, because the Socialist Group in the European Parliament has made a great effort to ensure that there is a balance between the economic necessities which we cannot ignore and the environmental obligations which we must all face up to. I believe that the criticism which we have heard in particular from the areas that you have described indicates that we are on the right track. For this reason, our group will vote unanimously in favour of this package. I hope, dear Joseph, that the Group of the European People's Party (Christian Democrats) and European Democrats will do the same! Or should we be concerned that an amendment will be submitted to postpone the emissions trading scheme? Over the last few days, we have gained a better understanding of what PPE-DE means. PPE is easy to translate, but DE seems to us to stand for European confusion. You should decide what you want to do. Do you want to praise Mr Sarkozy, but not support him, or do you want to adopt this package together with us? We await with interest the PPE-DE Group's vote.
I would like to add that the first reading agreement is an exception. As a Parliament we will not allow the next Council to say to us: 'You did this for the climate change and energy package'. If you have made it clear that the first reading was a means of applying pressure on obstinate Heads of State or Government to make them see reason, then that is a good thing in this case. However, it should not become a precedent in all other cases.
You have acted correctly in the financial crisis. However, let me remind you what my colleague Poul Nyrup Rasmussen and I said here during the debate in July at the beginning of your Presidency. We said that the social imbalances in Europe resulting from the unfair distribution of profits and the unfair distribution of wealth in Europe are a ticking time bomb. The response of the French Presidency was: 'That is not our top priority'. Over the course of the last six months it has become clear to you that it is a top priority. You have acted correctly, but if you had acted earlier, it would have been possible to prevent many of the things from happening which now need to be resolved. Well done, but perhaps slightly too late.
We do not have the Treaty of Lisbon and now we have heard the Council's decision. We have to live with this and we have to accept it. However, all the decisions that you have made on the Commission, on the seats in Parliament, on the concessions to the people of Ireland will be of no use unless a prime minister or a government of Ireland takes the bull by the horns and tells the citizens of Ireland: 'Look what has happened! Look at the solidarity of the Europeans, of the European States with Ireland and imagine what would have happened if Ireland had been facing this financial crisis alone!' If the Irish prime minister does not tell his people: 'Now you must work together in solidarity with the Europeans in your own interest!', then it will all come to nothing again. We can hand over the entire European project to these people, to Mr Ganley and his machinations. We need a bold Irish government that does not negotiate a set of half-baked compromises, but that says: 'We want Europe and we want this treaty!'
(Applause)
The French Presidency was a success. I would like to congratulate you in particular on the fact that you have come out as a pro-European by saying: 'I stand by this European project'. In the past I sometimes had my doubts. I am familiar with many of your speeches. As President you have shown that you have stuck by what you said at the beginning. If the next Presidency does the same, I will be happy. Thank you very much! You have done a lot of good things and some things that are not as good, but we will forget those today. Overall, I believe that the French Presidency has taken Europe forward and that is what it was all about. It was not just about France, but about Europe as a whole and the overall result is good. Thank you very much!
(Loud applause)
on behalf of the ALDE Group. - Mr President, the qualities of this French Presidency have been almost fairytale: a bold prince riding out on the mythical white stallion of EU military deterrence to save our Lady of Georgia, the Cinderella from London finally admitted to the ball and a fair princess in Berlin learning, in response to a note from the Kanzleramt to the Élysée, that, if she wants to be with Prince Charming, she must be ready to kiss a frog.
(Laughter)
President-in-Office, I imagine you would not have chosen the challenges which confronted your presidency, but you have tackled them with energy, with enthusiasm and with creativity, and you have shown the power of European solidarity. We congratulate you on the success of last week's Council. Your timetable for economic recovery will help restore confidence in the markets. Your parrying of protectionism is admirable. Your concessions on state aid and public procurement are reasonable, alongside your commitment to accompany them with the structural reforms laid down in the Lisbon Strategy.
The summit's conclusions allow scope to reduce VAT. Liberal Democrats urge Ecofin to cut VAT now on energy-saving and renewable energy equipment, in order to help industry and the environment. We also welcome the renewed commitment to sustainable public finances and a rapid return to medium-term budgetary targets. Our response to the recession must be based on solidarity and sound economics.
You appear to have found a practical answer to Ireland's worries about the new Treaty. It may not be elegant, but it is worthy of Henry IV of France: Si Paris valait une messe, Dublin vaut un commissaire. On security and defence policy, real progress has been made: the creation of a single planning structure for ESDP missions, a structured form of cooperation with NATO and a declaration of our aims and objectives in the struggle for security.
It is, however, on climate change that you may be more harshly judged. A blizzard of corporate concessions has been written into the Council conclusions; new Member States will be bought off with a solidarity slush fund; cap-and-trade emissions permits will be given away when they should have been auctioned, and major players like electricity companies will get derogations that amount to super-subsidies. All of this pushes down the cost of carbon, cuts the cash raised and makes the emissions targets harder to hit. What is more, the emissions trading system will not even come into effect until 2013.
Nonetheless, my group recognises your achievement in reaching that deal. We welcome the agreements on energy saving, on earmarking half the revenues from emissions to further reduce greenhouse gas emissions and on carbon capture and storage. We will support it in tomorrow's vote.
One can always wish for more from any presidency. On CAP reform, we have seen movement. We wanted to see opening-up. On immigration, the Blue Card comes wrapped in red tape and, on trade, the cancellation of this week's Doha talks leaves little hope for progress. But this presidency has been a success for Europe, and you, President-in-Office, deserve the credit.
After these six months you probably also deserve a break. You do not need to do everything. Leave the finance ministers to Jean-Claude Juncker. Leave the euro to Jean-Claude Trichet. End a fairytale presidency with a fairytale ending. Follow the advice of your favourite singer: C'est le temps du départ, retournez à d'autres étoiles et laissez-nous la fin de l'histoire.
(Applause)
Mr President, Mr Sarkozy, Mr Barroso, yes, we do appreciate your proactive approach, and yes, you have tried to make Europe move forward. The only thing is, we have had several Nicolases here, and for my part I was in favour of Nicolas the First, who declared to us in July 2008, in front of a stunned House, that 'unanimity kills democracy'. That was what Nicolas the First said to the European Parliament in July 2008. Nicolas the First was right; Nicolas the Third is wrong.
That is my problem with the French Presidency. It is a weather vane that, one minute, is saying something true and, the next minute, is saying something false, and looking back on it now, I will take everything that is true and leave everything that did not work to spin on the weather vane, because there is a difference between us.
You are reducing the European Parliament to Viagra for governments, but we are not here to be used to make others do what they do not want to do. Nobody here has said that we want to create a Europe against the nations. Nobody has said that. The Community institutions are, quite rightly, a Europe of the Nations and of the people, and we here represent the people. You want the Treaty of Lisbon to be ratified, and the possibilities for unanimity are precisely what the Treaty of Lisbon reduces, and why? Because unanimity kills democracy and, if we carry on like this, we will kill our ability to create European policy.
You are obviously right to say that presidents need to get experience, but Mrs Merkel, the climate chancellor, was President-in-Office here, and once she went back to just being the German Chancellor, she fell into the clutches of German industry and forgot about the European interest. That is what you were faced with in the European Council, and you had to reach a compromise between the various national egos: a compromise that we are going to judge, and that we are going to judge in a certain way. We will vote in favour of what is good and against what is bad, and we will not give in to blackmail.
That is right: I think that the first reading is blackmail, because a parliament's democratic process is to take a proposal, to contradict it and to go back to the negotiating table. That is why, even on the climate change package, I for my part have some doubts regarding deals made at first reading.
Following on from that, I know that you like French chanson, but, really, your Françoise Hardy lover's duet of 'la main dans la main, et les yeux dans les yeux, ils s'en vont amoureux sans peur du lendemain', Mr Sarkozy and Mr Barroso, is fooling no one. It is certainly not fooling us, because what you have done is reduce the Commission to a secretariat for the Council. That is what Mr Barroso's Commission has been good for, and that is all. Nothing else!
Yes, gentlemen, we will hold elections shortly, and we will talk about these subjects, about how you, on both sides, are grovelling to your governments. It is not our job, here in Parliament, to grovel to our national parties: our job is to defend European interests, Community interests, not national interests. That is what I wanted to say, both to the left and to the right.
On the climate change package, we were strong and we took the lead, and it is true that, even if it was not enough, as we were told at the time, the '3x20' was just right. However, we have moved from '3x20' to the legitimacy of the '4x4' economy. That is where we have ended up following the climate change package, and why is that? I will tell you why: it is because, in the recovery plan, as you have designed it - and this is not your fault, I am not saying that - it is because there are some things that even you cannot do, Mr Sarkozy, and even you cannot manage!
For example, faced with German economic nationalism, you chickened out. You, you and Mr Barroso, said to us: '1.5% of GDP', but in the end the whole world knows that Mr Obama's plan amounts to 3% to 4% of GDP on environmental and economic recovery, and we will not manage that. Do you know what Mr Obama will say to you? He will say 'no, you cannot, you are not able, it is not enough', just like Mr Krugman said to Mr Steinbrück, and Mr Krugman has won the Nobel Prize in economics. If it were me saying this, you would say that I did not know what I was talking about, but it was Mr Krugman who said it.
Just one more thing to finish: as I have said, the environmental recovery plan is inadequate, because there is not enough in it. This is not just your fault, and it is not a European plan.
However, I would now like to say this. Last week, the prominent dissident Liu Xiaobo was arrested in Beijing. We have seen your policy concerning China: you have said to us in this House that we must avoid humiliating the Chinese. You have not humiliated the Chinese; it is the Chinese who have humiliated you. They have walked all over you. Afterwards, you told us 'well, nobody can stop me seeing the Dalai Lama on the quiet in Gdańsk'. That is just not on! For my part, I am proud that this Parliament awarded the Sakharov Prize to a dissident, Hu Jia, and I am proud that we did not give in to what the Presidency wanted to do, namely to prostrate ourselves before the Chinese whilst they imprison and torture people on a daily basis and the European Union says nothing, just as it said nothing when Mr Putin arrested a crowd of demonstrators who were demanding nothing more than social equality. That is the policy: when VIPs are with us, we prostrate ourselves, and that is why we reject this policy when it is expressed in this way.
(Applause)
Mr President, ladies and gentlemen, I would also like to thank you. As I am a member of a group called Union for Europe of the Nations, it is only natural that I especially welcome what you have said.
Your Presidency has demonstrated that the project for a European policy, and a political Europe, can exist. All that is necessary is to have the courage that was displayed in the conflict between Russia and Georgia, and to have the ability to manage the financial crisis with new working methods and open-minded interpretations rather than the rigidity of the Stability and Growth Pact. We have welcomed and supported the political vision of a Presidency that has repositioned politics at the centre of the debate, and as a result has repositioned Europe at the centre of world debate.
We are convinced that the European Central Bank's independence ought to mean that it has a duty to meet the institutions more promptly. In fact, it has now been demonstrated that crises cannot be resolved by central banks without there being, upstream, a clear political vision and a shared development strategy. The creation of the energy and climate package, overcoming the problem of national resources, is a great success and provides hope for the future, together with the Union for the Mediterranean, a road map for peace and development.
Some priorities, however, remain pending, and we hope that they can be resolved in cooperation with the troika and the next Presidency. These include, as well as immigration and border control and the revitalisation of agriculture, true equal pay for men and women. Today Europe is talking about gender equality in terms of retirement age, but I think it would be advisable to start by achieving equal pay.
Mr President, I believe that the solution of one Commissioner per country is the fairest one, and that is what we said in the Convention. We thank the French Presidency for having brought the proposal back to life. Finally, you defined this crisis as systemic and therefore, Mr President, we back you in calling for a reform of the system based on the ability to make the real economy more powerful than the financial economy, and real assets more powerful than paper ones.
Mr President, Mr President-in-Office of the Council, President of the Commission, without a doubt, we shall remember this French Presidency. It will be remembered on account of the seriousness of the events that have taken place during the last six months and on account of the exceptional significance of some of the issues it has had to deal with. However, it will also be remembered, I fully acknowledge, on account of the rather unusual style of the President-in-Office of the Council, a combination of determination, resourcefulness and iconoclastic methods in relation to the Community's established canon, all of which are the sort of things of which I would approve. Apart from the style, we will remember above all the mode of governance of the European Union that he initiated, in particular the irruption of politics into a world where it traditionally had no place, something that I have always called for.
I am also convinced that the President of the European Council may not exactly appreciate, but will at least accept, with better grace than at the time of his last speech to the European Parliament, my departing from polite, conciliatory comments, this time in relation to the last European Council, in order to point out a few problems, because real politics implies a frank but respectful exchange of ideas.
I must firstly mention the climate change and energy package. Obviously it would have been tragic if the European Council had been thwarted over this important issue for civilisation. I understand, therefore, that the fact that a compromise exists between the 27 has been highlighted because of its importance for the authority of the European Union and especially for the follow-up process.
For all that, ought one to speak about a historic agreement and one that will make the European Union a model? I do not think so. Surely this compromise risks the result that the vast majority of European industries will be exonerated of any ecological constraints? Surely Europe risks reducing its own emissions by only a small proportion by contenting itself with making a contribution to reducing them outside of Europe by means of the compensation mechanism? Surely developing countries are rightly expressing their bitterness in the face of the lack of any binding mechanism for financial solidarity with regard to them?
If this model, as it stands, became widespread, it would be impossible to achieve the essential objectives laid down by the global scientific community. It is, therefore, a good thing that a European agreement exists but, at this stage, its scope is not up to meeting expectations or needs.
(Applause)
I advocate the same clarity when it comes to assessing the recovery plan adopted in Brussels. Noisy self-congratulation would, in my opinion, send a counter-productive message to our fellow citizens. At a time when household consumption is falling, when more and more plans for cutting jobs are being announced, and when social tensions are mounting - look at Greece - this plan raises many questions.
Recovery for whom? Who is going to pay for this new plan costing billions? What results is it going to bring? Why, in the context of the same plan, does one Member State increase the purchasing power of its people while another only helps businesses? How is it that loans granted to banks are not going to companies, because they are the ones who need direct help now? Why do Member States who bail out banks not systematically take proportionate control, in order to create conditions for responsible management, geared towards creating jobs and wealth that are useful to society? There are so many common-sense questions that it would be very wise to answer before any other consideration.
Finally, no one will be surprised that my group does not congratulate the European Council for putting pressure on the Irish people. You are aware that the Irish people's expectations of change, like those of European people in general, are much deeper than those you have described. You will have another illustration of that shortly in the streets of Strasbourg. You have to listen to them and give them answers because, just as you have said, Mr President, sweeping the dust under the carpet leads to difficulties in the future.
on behalf of the IND/DEM Group. - Mr President, Mr Sarkozy has brought energy and dynamism to his presidency, but made clear at all stages that he wants more power for the Union and that he wants the Lisbon Treaty.
Now, with the Czech presidency about to take over, I think we have seen the true face of this modern-day European Union with the appalling attack on President Klaus. I am going to ask you, President Sarkozy: what kind of European Union do you want? Because what we have here is a Union that treats democracy with contempt.
Brian Crowley said to President Klaus that the Irish wish for the Lisbon Treaty. Well, I am sorry, old son, but they said 'no'! Please accept the result! In previous times, Martin Schulz has stood up and said that a 'no' vote will lead to fascism and that we must not bow to populism. So this is a Union that despises democracy, and it is a Union that cannot cope with any alternative point of view. 'I do not care about your opinions,' is what Danny Cohn-Bendit said to President Klaus. In previous times Mr Cohn-Bendit has said in this Chamber that opponents of this Treaty are mentally ill.
This is a very dangerous step for this Union to be taking. It is a Union that behaves like a thug and a bully, and when Mr Cohn-Bendit put the European flag on President Klaus's desk and told him to fly it from the Castle, he could just as well have been a German official from 70 years ago or a Soviet official from 20 years ago. Danny the libertarian, who is now the authoritarian, the man who has turned into everything he said he was opposed to 40 years ago - and this is the face, President Sarkozy, of this European Union. And all of it egged on by President Pöttering, who in previous times has fined Members of this House for insulting other heads of state.
Mr Sarkozy, is this the kind of Union that you want, or will you join me in condemning the absolutely appalling treatment of President Klaus in Prague last week?
(Applause)
(FR) Mr President, the current crisis is a crisis of the European globalist system. It has led to a great deal of effort on your part, but the very context of these efforts bears witness to the fact that the European Union is not fit for purpose.
As I have already had occasion to say to you, the measures that have been taken have in fact been either within a national context or within a framework of traditional multilateral diplomacy. In the national context, for example, there are the economic recovery measures, which, despite differing from one Member State to another - and there is, in itself, nothing shocking about that - are later granted common approval for form's sake. Everybody knows that. You have succeeded in dressing up as European policy the different, or even conflicting, policies of Mr Brown, Mrs Merkel and others, but appearances can be deceptive. For the national context, therefore, it is a good thing that there are borders to protect it, that Member States are necessary and that sovereignties allow rapid and effective action.
In the context of traditional bilateral or multilateral diplomacy, we had your efforts to suppress the Georgian crisis, or, for the economic crisis, the meeting in Washington of the G20, comprising only a few European Member States and the USA, China, India, Japan, Canada, Saudi Arabia and others. This is a clear indication of the fact that the European Union is too narrow a space to solve the problems that we face.
Many things have been attributed to the European Union's credit in a burst of artificial euphoria, but we must put things into perspective. The climate change and energy package, for example, has had so many derogations that it is practically devoid of substance, due to the crisis. The new constraints will not apply to those industries whose costs increase by more than 30% or who export more than 30% of their production, that is, three-quarters of the industries concerned. The economic recovery plan, as has been said, is 1%, or 1.5% of GDP, compared with 4% in the United States and more than 10% in China. The ink had scarcely had time to dry before the immigration pact had been violated by the Italian Government, which has just announced regularisation for 170 000 illegal immigrants. Where will they go? It is obvious too that the immigration proposals and another European 'blue card' will have no effect except to deprive developing countries of the skilled workers they need most for their development. These measures, therefore, will not take the place of uncontrolled immigration, but will add to it and make it worse.
Finally, at international level, we condemn the detestable practice whereby, when people reject the catastrophic developments of a Union which appears to offer more constraints than benefits, they are made to vote again and again indefinitely until they submit, without being able to call into question that Union's excesses.
You know very well, Mr President, that the Treaty of Lisbon is neither a mini-treaty nor a simplified treaty, but the European Constitution that was rejected by the French and the Dutch. It represents a European superstate that is becoming more and more authoritarian and totalitarian, judging by the peremptory remarks of Mr Cohn-Bendit to your successor, and it represents the repressive initiatives of Mr Barrot, which propose to extend to all of Europe laws that our fellow Member Mr Toubon described as Stalinist at the time of their adoption.
That kind of European Union, whatever you may have said, is indeed the enemy of nations. It is a vehicle for globalist power; it is preparing our economic, moral and cultural subversion. It is not the place of protection and freedom that our people are entitled to and that we shall not cease to call for.
(DE) Mr President, I would like to apologise for taking up your time. I have asked to make a personal statement because of the statement made by Mr Farage. Thank goodness he is still in the Chamber and therefore I can give him an answer. Normally he leaves directly after his speeches, but today he has stayed.
I would like to state firstly that I have never said that a 'no' vote would lead to some sort of fascism. I have never said that! The statement that you have made is simply wrong.
Secondly, Mr Cohn-Bendit, Mr Watson and I, Mr Pöttering and Mr Crowley took part in a meeting in the castle in Prague.
(Heckling)
Who? Mrs Belohorská.
We were not informed in advance that our discussions at this meeting would be recorded on tape. Everyone in the room assumed that the meeting was confidential, in the same way that the Conference of Presidents had a confidential meeting last week with Mr Sarkozy in the Élysée Palace.
We discovered that the Czech press had reported on the content of the meeting which had been published without our knowledge by President Klaus. I do not know what sort of system it is where it is appropriate for things like this to happen, but it is certainly not appropriate in a democratic state.
In addition, the meeting was not reported in full and, therefore, the report was not correct, because many of the connections were not made clear. However, we do not want to allow the situation to escalate and this is why I have not spoken about it in public until now. Suffice it to say that the meeting was not reported in full and therefore the report was not correct.
Mr Daul, the French Presidency appreciated the constant support of your group all the more since it was not at all easy, even within the group, to arbitrate, to find compromises and to enable agreement to be reached on a reasonable and credible political line. I know very well the role you have played as Chairman, Mr Daul, and it has been a decisive asset for us.
I have to say, in all honesty, that your group, in its support for the Treaty of Lisbon, takes a coherent view of Europe, a powerful Europe with stable institutions and a presidency for two and a half years that will devote itself only to the presidency of Europe.
I think that these are common-sense ideas that will make it possible to give something tangible to all those, like us, Mr Daul, with your group, who want a Europe that protects, that prepares for the future and not a Europe that is anxious and worried about the future. You can be sure anyway that your group's unwavering support has played a decisive part in the French Presidency and in the results we have achieved.
Mr Schulz, it takes courage to agree to speak with someone who is not of your political family. When we met with you and with Mr Daul, we said at the beginning that it was not going to be easy, because there is the prospect of the European elections and that inevitably puts a strain on things. In all honesty I must say that for us, for the French Presidency, Mr Schulz, you and your group were a demanding partner - can anyone criticise you for defending your ideas vigorously? - but also a completely responsible partner. On a personal level, working with you has been a great pleasure for me, but at the same time it has been really inspiring every time I have been able to listen to your or Mr Daul's advice, because I know full well that we would not have achieved these results if we had not worked together. I will say to Mr Cohn-Bendit that it takes a lot more courage to take a step towards the other person than it does to fuss about on your seat and act the prophet of doom.
It is the person who builds something who is courageous, not the one who makes accusations. Mr Schulz and Mr Daul have allowed us to build, to move Europe forwards. There are others here who have stood alongside us, without sharing our point of view, like Mrs De Sarnez, for example, and I have been grateful when she has supported us. That does not detract in any way from the convictions of any of them, Mr Schulz or Mrs De Sarnez. Quite simply, that is what European civilisation is: men and women who are reasonable and of good will and who are trying to move issues forward. You did not choose me, Mr Schulz, and I did not choose you, but it is our duty to work together. We have done so and I would like to say to you that, from this point of view, that will remain a great experience for me.
It is possible to change Europe, and we must carry on. You said that I had travelled a great deal, but, after all, when you are President of the European Council, if you do not like travelling, you would do better to miss your turn because the only way, it seems to me, of bringing Europe closer to its citizens, is for European citizens, for Europeans, to see that those who are temporarily in charge of its institutions come and talk with them and give a human face to these institutions. I believe, you see, Mr Schulz, that I have really felt during my travels, particularly in Dublin, but also when I was in Gdańsk, in Warsaw or indeed elsewhere, that what is missing in Europe is not so much institutions as faces. People need to be able to see us in the flesh and say to themselves that Europe is not just an institutional monster made up of no one knows who, but individuals with their weaknesses. It is not a matter of personalising things, of course, that is not the way forward, but perhaps we have gone too far with the impersonal nature of the responsibilities of different people.
One thing I would like to say to you, and perhaps you will think it naive, is that I really loved this job and I think that the people who lead Europe should love what they do. How can we make people love Europe if we do not love what we do? In France, I had occasion to say to one of my ministers that the European Parliament was extremely important, that Europe is extremely important. Yet if we ourselves are not happy, proud and passionate about what we do - as all of you are - how do you expect Europeans to feel passionate about Europe?
There was an approach to building Europe that people said was a bit distant, a bit technocratic. Technocracy, however, is not about having technical knowledge; it is about never putting any feeling into it. Europe deserves, I believe, us to put feelings into it. Anyway, I appreciate your appreciation: we may have disagreed, Mr Schulz, but we have added something to each other. You have not altered your convictions in any way and I have not altered mine. We have simply shown that, in order to build, each of us needs the other, and, for me, that will remain a great moment of democracy.
Mr Watson, last time, I remember, you talked about Carla. Today, you talked about Angela. You are a man of taste, Mr Watson. I appreciate your comments!
(Laughter)
(Applause)
I very much enjoyed, I must say, working with Mr Watson who is a very exacting man. I very much appreciate your conscientiousness, how knowledgeable you are about matters and your precision. I have had to make compromises, and you said that they were reasonable. I am not going to deny here in front of the European Parliament that compromises were made. Who in Europe can say that he comes to the European Council, he does not listen to anybody else and goes away having achieved satisfaction on everything? The only question is not the question of compromise, which is built into European construction. The only question is knowing whether it is reasonable.
I realise I have forgotten, and I apologise for this, to speak about something: VAT. It is nonetheless strange - and here Mr Barroso will correct me, if necessary - that, when a country wishes to reduce VAT on all products, it can make the decision completely on its own. When, however, a country wants to reduce VAT on one category of products, it has to wait for the agreement of all the others. Please understand me, Mr Watson: I simply want to remind all of us of our responsibilities. What European citizen can understand that?
I have not passed judgment on Gordon Brown's decision. He is a Head of Government whom I value and who has been extraordinarily helpful in the battle against the financial crisis, but he decides, for his country, to reduce VAT. All European citizens - everyone is entitled to his opinion about it - should look at that and question their own government. When one of us wants to reduce VAT on one product only, he has to say to these same citizens: 'I am sorry, it has to be a unanimous decision!' I am saying that this rule cannot continue. The rule has to be the same for everyone. I am saying to the Commission too that I do not think it is reasonable to preserve unanimity. One has the right to have ideas and not to be frightened every time there is a new idea. I have been approached by Mr Watson about this and I want to address it thoroughly.
With Mr Barroso, we have made a proposal for a decision to the Council. It is important, as we have been talking about the problems of reducing VAT for three years. It has been decided - that is actually an agreement that I proposed with the German Chancellor, Mrs Merkel - that we should stop talking and make a decision next March, in the Ecofin Council. I think that is a reasonable agreement; now a decision has to be made.
There is the whole problem of clean products. I should like to say, Mr Watson, that it is not reasonable for clean products to cost more than products that cause pollution. If countries want to reduce the rate of VAT in order to encourage high environmental quality building, to encourage cars that pollute less, to encourage ecological products, they should be allowed to do so. One small thing I would like to say is that VAT on dark chocolate is at a reduced rate, whereas on milk chocolate VAT is 19.6%. How can anyone understand that? I personally regret that because I prefer milk chocolate to dark chocolate, but of course I am just speaking for myself.
The situation with books and cultural products is worse. Europe would benefit from talking more about culture and sport. With regard to cultural products, VAT on books - and this is a very good decision - is 5.5%. How can anyone understand why VAT on videos and CDs, then, is 19.6%? These are cultural products: soon there will be no more videos sold - they will be pirated - and no more CDs sold in Europe. It is in everybody's interest to look at problems concerning culture. The same reasoning applies to job creation services. I hope that the Ministers of Finance at the Ecofin Council in March will hear the message from the Heads of State or Government.
I must say a word, Mr Watson, about the number of Commissioners. I will give you my opinion. Whether the Commission has 24 Commissioners, 27 or tomorrow 33 does not change anything. I am convinced that in the end we need to strengthen the power of the President of the Commission. It is my personal opinion that I am giving you. Why? It is because only the President of the Commission can provide a common doctrine for all Commissioners who, in the same market, are faced with different situations.
I will add one last point. I did not think it was reasonable to explain to Member States that we would have a President elected for two and a half years, and therefore that the Presidency of the Council, rotating every six months, would remain, but would be virtual and that, at the same time, we would be removing the right for each country to have a Commissioner. I do not think that the Commission is strengthened by doing that. It is, therefore, a compromise that I negotiated and proposed especially as I think that it will be useful for the future.
Mr Cohn-Bendit, what a strange thing it always is with you! You are a courteous, tolerant, nice person when one meets you in private, when one invites you to lunch: you understand the other person's arguments. One thinks that one would like to see you again and then, as soon as there is a television camera in front of you, you seem to go mad. The same man with whom one gets on well in private ...
(Applause)
... whose company one enjoys, this same man suddenly changes and I want to say to the public who are watching us: 'do not believe a word of the images you have just seen. Daniel Cohn-Bendit is much better than that; he is not like the caricature of himself that he has just shown you.'
I will tell you why, Mr Cohn-Bendit, because I have known you personally for a long time. We often telephone each other, and you have come to lunch three times at the Élysée Palace. Admittedly, you once arrived late, but I did not send the motorcycle escorts for you. So that you would not be late the next time, I did send them out for you. You did not refuse them, which shows that you are willing to abide by the Republic's rules, but, above all, Mr Cohn-Bendit, you are a true European when you speak about Europe. When you speak as you did to me, however, you are not a European because outrageous behaviour is not European, because outrageous behaviour is the very opposite of Europe. Stay as the man we know and love, then I can say to Mr Schulz: 'you see, I have been able to change Europe a bit, but not Daniel Cohn-Bendit'.
(Applause)
Mrs Muscardini, thank you for your support. I would like to say one thing, however, which is that, having spoken about Germany which supported us and about the United Kingdom, I was glad of the support from Italy, which was not all that obvious on the climate change and energy package. The President of the Commission will correct me, if necessary. A number of countries took positions at the start and I must say that the Italian Government and Mr Berlusconi made the task easier for us at the last European Council. I say this because it is the truth. I do not say it in order to favour one person or another. I say it because, to build a consensus in Europe, everyone needs to be sure that they are valued, not according to their defence of national interests, but according to the European interest. You are absolutely right, Mrs Muscardini: the real economy must now become our priority, and we shall see in the course of 2009 whether we need to do more than we have decided so far, according to the seriousness of the crisis and for certain sectors of industry.
Mr Wurtz, I appreciated the discussions we have had together and I particularly appreciated the fact that you supported the right to do politics in Europe. Really doing politics in Europe, giving back political choices to Europeans, while respecting tolerance and openness towards each other is very much what has been lacking. Politics must make a comeback in Europe! What is politics? It is offering choices! It is not presenting people with just one option, and this brings me, in reply to Mr Wurtz, to remind you of what Mr Farage said. Things must be clear!
There is a country that rejected the Treaty of Lisbon. We understand this refusal, and we are trying to understand and respond to it. You may say, watch out, this is verging on the dictatorial. Would it not be dictatorial, however, for one country alone to impose on 26 others a situation, a policy that they do not want?
(Applause)
I found myself, Mr Farage - and I am speaking to Mr Wurtz too - in the same situation in France. France rejected the Constitution by 55%. France had to make the effort to reconsider. What effort? I made a commitment during the campaign - I was the only one among the candidates - not to organise a referendum. I accept political responsibility for that; I was committed to the Treaty of Lisbon. How is it possible to say that it would be almost fascist to ask our Irish friends to vote again? What are we to say then about the other 26 countries which ratified the Treaty, some of them by referendum too, and which, from this point of view, would have to give up their choice?
The truth is that Europe needs Ireland. We are 27 countries and we want to bring the 27 together over the Treaty of Lisbon. Each one now is aware of its responsibilities. If the Irish want a European Commissioner, well then there is Lisbon, because under the Treaty of Nice there will not be a European Commissioner for everybody. If the Irish have understood the situation properly, it seems to me that they have been happy for all of Europe to stand alongside Ireland when the financial storm almost carried Ireland away, and very happy for the President of the Commission to find a solution - something that was not easy - when first off the Irish Government had gone so far as to guarantee all the banks, all banking products, forgetting, just for a moment, that foreign banks in Ireland had to be treated in the same way as the Irish banks in Ireland.
I think that the crisis, from this point of view, forces public opinion to stop and think. Mr Wurtz, one cannot stand alone in the midst of the storm. I think it is important for the Irish to vote again, and I will fight with all my might alongside the Irish Government for them to say 'yes'. If they were to say 'no', they would be making a political choice. Will the other 26 then have to give up their ambitions? It is a matter that we would have to debate, in spite of everything, if we found ourselves in that situation.
Finally, Mr Farage, I should like to tell you that I approved of Mr Pöttering's courageous and reasonable attitude towards Mr Klaus. Everyone wants to be respected, but to be respected, you have to respect others and sometimes one is a little surprised by some of the statements made by the President of one of the great countries of the European Union. He wants to be respected, I understand that completely, but frankly, for the Europeans here, it was hurtful to see all the European flags taken down from every public building in this great country, the Czech Republic. It was to no one's credit to have acted in this way and I am pleased that the Prime Minister, Mr Topolánek, had the courage not to let himself be carried along with this trend.
President Pöttering and the group chairmen can in any case count on the full support of the Presidency. We do not treat the chairmen of political groups in this way, we do not treat the President of the European Parliament in this way and we do not treat the symbols of Europe in this way; whatever one's political commitment, that does not happen and should not happen.
(Applause)
Finally, Mr Gollnisch, you say that Europe is not fit for purpose. That is always your stance and, of course, I respect it, but you can see also that Member States remaining alone in their corner, that too is not fit for purpose. You say that we have acted alone but that is not so. If each of us had decided in isolation to support our banks, we would not have supported any bank. Not one, and for a very simple reason, which is that European banks have mutualised loans and mutualised risks. If each of us individually had said: 'we can get through this on our own', then the whole system would have been brought down with no chance of support, success or return to serenity. Of course, it is up to Member States to make decisions because it is the Member States who vote on their budget, but these decisions had to be taken in a coordinated way.
I will finish there then. Europe is strong when it rests on the support of strong and responsible States, and because these States are strong, they accept the need for compromise in the European interest. The big mistake is to think that, for Europe to be strong, the States must be weak. For my part, I think that strong States are necessary to build a strong Europe because it is only the strong who are able to hold out their hand and make compromises. It is only the weak who are sectarian and who are turned in on themselves. We must, I believe, put this lesson from the crisis to good use.
I will finish there. That means that the large countries of Europe have no more rights than the smallest countries, but they have, perhaps, more responsibilities. What has not worked in recent years is that the large countries have sought to avoid and sometimes shirk the responsibilities that it was their duty to accept. In the crisis too, it was not just the Presidency alone that assumed its responsibilities, it was all those large countries that assumed theirs. We all have the same rights but some have more duties than others. I say that because I think it from the very depths of my European convictions.
Mr President, I should like to raise two or three points, very briefly. Firstly, regarding the ambition of the package, I want to underline the fact that the ambition of the climate change package, which the Commission presented, is retained in the final compromise that has been approved by the European Council.
Certainly, there were some concessions made within the objectives. These concessions were necessary in order to respond to demands made by certain Member States, but we have succeeded, and I think we should congratulate ourselves on that because it was not straightforward, considering the situation of economic and financial crisis. We have succeeded, I repeat, in preserving the ambition of the 20% objectives for 2020.
Furthermore, you are no doubt aware that the European Union's historic decision has been welcomed by the United Nations Secretary-General and by the Conference at Poznań, and I would therefore like to suggest that Europe should not once again be masochistic about this. We are now the world leaders on this issue. No other country, no other region in the world, be they American, Latin American or Asian, has done anything comparable or similar. Consequently, if anyone wants to ask for more, they can do so by asking others to follow the European example, and not by challenging an agreement that is really an example for the rest of the world.
Of course the Commission presented an ambitious package, we knew that from the beginning, but I can say that, with a spirit of compromise, we have succeeded in retaining the main objectives of the climate change package.
With regard to the recovery of the economy and the economic recovery plan, in relation to the United States, I must correct some statements that have been made. The truth is that the Americans have not put forward anything so far. There are ideas going around, but we have yet to see what is to be presented. I would like to tell you too that, with regard to economic and monetary policy, it is not certain that the United States are able to give us the best suggestions. We are in any case convinced that this crisis, apart from purely financial matters, arose from certain fundamental macroeconomic imbalances. American monetary and budgetary policy has been at the very least unrealistic. I should like therefore to warn you about any notion that may arise - I see it coming already - that we should do exactly the same as the Americans. We are not in the same situation and, besides, I think that a little prudence might be advisable, if one thinks also in terms of medium- and long-term sustainability.
Having said that, the President of the European Central Bank has indeed told the European Council that, in Europe, we may think that at least 1.2% of our GDP will have an automatic stabilising effect. That means that, if you add the part played by economic stabilisers to the 1.5% that has been adopted by the European Council, we are not far off the stated intentions, and I do mean stated, of the President-elect of the United States.
All the same, I wholeheartedly support greater coordination with the United States in the economic sphere. It is clear - those were the conclusions of the G20 - that a global effort will be needed to relaunch the global economy. This crisis has demonstrated to what extent our economies now are interdependent. That is why, indeed, we have put forward a common agenda for globalisation so that we can work for economic recovery also in the Atlantic area.
With regard to the issue of the Commission and the Commission's role in the institutions, I should like to explain to you clearly my ideas about this. I believe that, in Europe, one is not stronger because the others are weaker and I think that it is a fundamental error made by some analysts and by some of my European friends, some, indeed, I freely admit, who are among the most convinced of Europeans, to think that the Commission's role suffers when there is a strong Council Presidency. Precisely the opposite is true. I can tell you that now, with the experience I have of having worked with nine different European Council Presidencies.
If anyone thinks that the European Parliament is stronger because the Commission is weaker, or that the Commission is stronger because the Council is weaker, he is fundamentally wrong. Above all, that is a mean-spirited view and one to which I do not subscribe.
The European Union today is of such complexity, with 27 Member States with such different priorities, that only with a spirit of partnership and mutual support will it be possible for European institutions to achieve results. That is why, for example, in relation to climate change, the proposals were those made by the Commission several years ago.
Of course, it is in our interest for there to be a strong Council Presidency that manages to reach consensus with Member States. Of course, the action, the initiative and the work of the European Parliament on this issue are important. In that respect, I do think that, for some, there needs to be a change of paradigm. We are in a situation where the institutions have to affirm their authority, their leadership role, not by diminishing the role of other institutions but, on the contrary, by strengthening their ability to find positive compromises, compromises that will advance the European idea.
In conclusion, with regard to certain statements made by some Czech political leaders, may I simply say to you that, when someone makes a comparison between the Soviet Union and the European Union, that shows three things: firstly, he does not understand what the Soviet Union was; secondly, he does not understand what the European Union is, and, thirdly, he has a very hazy idea of democracy and the principles of democracy, especially freedom and solidarity which are our European principles.
(Applause)
Mr President, I want to begin by acknowledging the role that President Sarkozy has played during his time as President of the Council. His time at the helm has undoubtedly been high profile and focused, and we particularly recall his contribution to the peace process in Georgia in the aftermath of the invasion by Russian forces. We also recall his determination to secure a deal on the vital climate change and energy package, which is something that British Conservatives fully support, even though I regret we cannot offer the same support to the Lisbon Treaty.
We believe that the EU should continue to take a lead in relation to climate matters. However, the financial and economic crisis has inevitably dominated the last six months. Despite the claims made by the British Prime Minister that his response to the crisis is widely shared, let us not forget the remarks made by the German Finance Minister last week, who said of the British Government that the 'same people who would never touch deficit spending' in the past are now 'tossing around billions' and 'the switch from supply-side politics all the way to crass Keynesianism is breathtaking'. Also, referring to the UK VAT rate, he said that 'all this will do is raise Britain's debt to a level that will take a whole generation to work off'. I regret that, because he was absolutely right: the British economy is heading for probably the longest and deepest recession of all the major EU economies, and the British Prime Minister has lost any claim to fiscal prudence and sound economic management.
President Sarkozy, here was a situation where the British Prime Minister should have followed the lead of other European leaders, and indeed followed the discipline that other countries have shown in economic management. May I again congratulate you on your six months in office. I hope that the next six months will be good for the people of Europe.
(FR) Mr President, it would be wrong to say your Presidency was perfect, but it would be dishonest to say that it was a failure. I shall take one or two lessons from it.
This is a time of conversion, because from this Presidency onwards, when the market has a problem, the State will be the solution. I hope that this conversion is sincere and sustainable and, as I am a French socialist, I am delighted to learn that the source of our problems is not the 35-hour week but the banks, and that 'Mrs 35-Hours' is better than 'Mr Madoff'.
The second lesson is that, at the end of this Presidency, you will have to re-establish a better relationship between France and Germany, because it was shaken at the beginning by the Union for the Mediterranean. The German Chancellor was not invited to an important meeting and then we ask her and Germany to pay, as in 1918 for reparations, or 1945 for reconstruction, or 1955 for contributions, or 1990 for reunification. Yes, I am defending Germany. Do you see that, Martin? I am defending it. You know the French saying: 'don't climb coconut trees when you have a hole in your trousers'. I think there is a bit of sorting out to be done and that we need to rebuild Franco-German relations.
Finally, for a presidency to be successful - what a fine lesson this is - you have to surround yourself with two socialists: Bernard Kouchner, who was a minister under Mr Mitterrand, and Mr Jouyet, who worked with Mr Jospin and with Mr Delors. I am speaking to Mr Le Maire, the new minister: watch out Mr Sarkozy, he is a Villepin man. I expect you know this other saying: 'I forgive everyone who offends me, but I keep a list!'
(Applause)
Thank you very much Mr Poignant. That almost raises the question of whether you would like to apply to join the government.
(FR) Mr President, perhaps we can come back to Europe now.
Faced with a regional, financial, economic, social and climate crisis, this French Presidency has been buffeted by the world's agenda. It has been able to respond and, under your impetus, the French Presidency has been able to rise to the challenges. I think it is right and helpful to say so. It is also helpful for us all to look together at what remains to be achieved so that the responses to these crises can be as complete as possible.
Our reaction to the financial crisis was coordinated and rather well thought out, but now, I think, we have to move to action and start on the foundations of a system of world governance, not only with regard to regulation. The Madoff affair showed clearly that we need monitoring but we also need penalties. We need a European regulator and, in time, we need a European public prosecutor.
Likewise, we still have much to do to respond to the economic and social crisis. The European plan, as you know, unfortunately falls well short of the American plan. We need major projects, innovation, research, infrastructure, sustainable adaptation. This is what has to be on the European agenda in the months to come.
Likewise, we must take heed of the lessons learned from this crisis for the future, working towards better financial and monetary coherence, especially within the euro area, which, incidentally, will help to resolve misunderstandings between France and Germany, by giving ourselves some room for manoeuvre that will be very useful at a time of recession, when growth will, I hope, return as quickly as possible, and by restoring the Commission's central role because it must not under any circumstances abandon its right of initiative. At a time of crisis, it is rather a duty of initiative, I think, that you ought to have.
Finally, under your Presidency, we have reached a compromise on the climate crisis. It is a compromise, it is not perfect, but it is there. What I regret is that it leaves aside, for the moment, the vital question of aid to developing countries, which continue to suffer the consequences of climate change for which they are not in any way responsible.
Therefore, Mr President, in relation to all these matters, it is my hope that tomorrow Europe will be able to satisfy the expectations of our fellow citizens.
Mr President, the French presidency has indeed faced many challenges, though it is debatable whether the recent Council adequately addressed the challenge of combating climate change.
On the economy, I note that Mr Sarkozy acknowledged that Ireland was the first to support its banks, and now the whole of the European Union is following, which is more accurate, I think, than Gordon Brown's recent slip-of-the-tongue statement that he had himself saved the world single-handedly.
I should like to thank the Irish Government for once again demonstrating how influential small Member States can be in the European Union. However, I thank the Irish people too for 'interrupting', as President Sarkozy put it, the Lisbon ratification process. The assurances given to Ireland will help my country, Scotland, as well, by underlining that there is fiscal independence in Europe and that we, as an independent Member State, could nominate a Commissioner.
Mr Sarkozy said that we cannot have a strong Europe if Europe is not united. Please let us remember that 'unity in diversity' is not just a slogan but something we must aspire to: we must not lose sight of that which makes us proud to be Scottish, Welsh, Irish, French, Czech, or whatever, as well as citizens - not subjects - of the European Union.
(GA) Mr President, last week's summit meeting of the European Union Heads of State was a very positive meeting from the point of view of Ireland and of Europe. The European Council has approved the European economic recovery plan, worth EUR 200 billion.
It is essential that, when we look at the results of the European Council, we give credit where credit is due. Finding solutions and compromises to what were - or appeared to be - intractable problems suddenly arose like the cream rising to the top of milk. I congratulate you, President Sarkozy, on your efforts, including with regard to Ireland. We greatly appreciate the compromise that has been reached to allow for a second decision from the Irish people with regard to the Lisbon Treaty.
I would like very briefly to point out to certain colleagues who spoke today and yesterday on what I am attributed as having said in Prague last week. Firstly, I never mentioned my father, as was indicated in the transcript that President Klaus released. Secondly, I never said that the Irish wished for Europe. I said that it was up to the Irish people to determine what will happen with the Lisbon Treaty.
In the light of our experience over the last six months in particular, what is really needed, as we move forward, is a Europe that cooperates, coordinates and works together to achieve common goals on a basis of understanding and tolerance for the differing opinions and the different economic cycles that exist within the European Union.
(FR) Mr President, my French is very poor, forgive me. Your Presidency has reconstituted the great European project, the European Union project with a big heart, based on equality and hard work, in Europe and also in the world. Thank you and good luck!
(Applause)
(GA) Mr President, Ireland should be in the European Union. Cooperation with our European partners is very valuable. However, the way in which the 'no' vote in Ireland was dealt with is not creating goodwill. It could even fuel opposition to the EU and not just in Ireland.
The Council has refused to make any changes to the Lisbon Treaty itself. Instead, people in Ireland are to be given encouraging words and to be told that they should change their minds.
The Council did not address the real concerns of the Irish people in relation to the militarisation of the EU, workers' rights and public services. The gap between the Union leaders and the citizens is getting deeper because of the response to the 'no' votes in Ireland and elsewhere.
The Council conclusions do not provide credible guarantees in the areas in which they are needed. They fail to give positive reasons for voting in favour of the Lisbon Treaty. Instead of this, they allow fear to exist. Some issues are getting confused. Fear and misinformation will be given full reign in a rerun of the referendum.
As regards the Council conclusions in relation to the energy and climate change package, it is very important that legislation will be in place with legally binding targets. However, some of the package is unsatisfactory and it is not as strong as it should be.
(PL) Mr President, as early as October of this year, the press was already indicating that the Czech Presidency might pass unnoticed. It was also said that your wish to chair the Eurogroup was an attempt to exercise indirect control over the Czechs. I should therefore like to hear from you, Mr President, how the outgoing Presidency intends to conduct itself with regard to the incoming Czech Presidency.
Mr President, in reply to a question I posed about President Kaczyński, you stated in this House two months ago that you would convince him and that agreements would be honoured. Nobody then suspected, however, that Mr Kaczyński would allow himself to be swayed by the citizens of Ireland rather than by his brother. Do you intend to proceed in the same way when it comes to winning over President Klaus, Sir? Will talks even take place? Finally, I hope you enjoy listening to Elvis, Mr President.
(PL) Mr President, I am one of the Members of this House who will not be congratulating you on the success of this six-month Presidency. I actually believe that two flagship projects you pushed through in recent months are in fact damaging. Indeed, they are damaging not only to my country, Poland, but also to Europe as a whole. Although it is now marginally more acceptable, the climate change package is still a bad one, and its adoption at this juncture is simply ridiculous. In addition, reviving the Lisbon Treaty that was rejected in a national referendum in Ireland makes a mockery of democracy. Do not delude yourself, Sir, into thinking that one additional seat in the European Parliament will enable you to buy greater support for Lisbon in Poland.
I should like to say to you, Mr President, that, even though last week in Brussels your diplomatic talents allowed you to persuade the other Heads of State or Government to support your controversial ideas, it is my earnest hope that the citizens of sovereign nations will say 'no' to those ideas in next year's elections to the European Parliament.
(DE) Mr President, Mr President-in Office of the Council, if even Mr Schulz is saying good things about the French Presidency, then it must in fact have been brilliant, because until now the socialists have not been great admirers of President Sarkozy.
On behalf of the Group of the European People's Party (Christian Democrats) and European Democrats, I would like to assure you, President Sarkozy, that your Presidency has been outstanding and totally successful. You have acted decisively and successfully in both of the crises which occurred this year. You have given the European Union more political weight and have improved its reputation in the world. You have undoubtedly regained some of the confidence of its citizens and, not least, you have been able to highlight the beneficial and stabilising effect of our common currency, the euro, in these difficult times. In brief, fortunately for us you were the right man in the right place at the right time. I would like to think that we will be able to say the same thing after the next Presidency.
The climate change and energy package is a success for the Council. However, we should remember that it is a decision which reaches far into the future and that its full effects will only be felt when the majority of the people who are responsible for it are no longer in office or able to take responsibility for the consequences. We will have to make a difficult choice between the climate policy objectives, which we fully support, and the unavoidable burdens that we can expect from the economy.
Mr Schulz has challenged the PPE-DE Group to make this decision. Of course, we will make the decision, but we will attempt first to read about what we have to decide on. If you made the decision yesterday, then you cannot possibly have read the text. You have just decided blindly on the basis of left-wing policy. As for your criticism of the first reading agreement, when Mr Cohn-Bendit also sheds crocodile tears, I fully agree with the content of your criticism. However, who forced us into it? Did the Council gag us during the procedure? Did the Commission blackmail us? It was a majority in this Parliament that made the decision. In the Conference of Presidents, only Joseph Daul voted in favour of a first reading, which would have been the proper procedure. I hope that we can draw the conclusion from this that in future first reading agreements should no longer be accepted at least for such decisive projects.
Mr President, I should like to say to President Sarkozy:
(FR) 'being proactive in politics, that is the most difficult exercise'.
You and I both know that, President.
As you said yourself, Europe is about compromises but also ensuring dynamics. That is my point. I think you took Europe as far as you could go and as far as you could get the 27 prime ministers and heads of state, but please do not oversell the results. That goes especially for President Barroso. Do not oversell the result. If you do so, this will backfire against ordinary people's trust in the European Union. We have an economic crisis at the moment and it is not over. As you said, it is not over. Please do not tell people that the economic stimulus package corresponds to 1.5% of GDP. It is not. If we take away the credit guarantees from this calculation for the moment and look at the real investments and the real demand, we are down to an average of about 0.6% of the European Union's GDP. Yes we are, Mr Barroso. The economic calculations from Brueghel and from Copenhagen University confirm it. So be careful here.
The only two countries - and Britain has been criticised by Germany - that are reaching 1% of GDP in real economic stimulus are Gordon Brown's country and Zapatero's country. France is coming close. But the real difficulty for the time being lies in Berlin. I simply do not understand how Angela Merkel, the German Chancellor, can tell people that what they are doing for employment in Europe at the present time is sufficient. That is not the case.
Mr President, I disagree with what Graham Watson said. You should not just relax. You should keep your energy because we need another stimulus package and we will need it quite soon, already by the spring. I hope that you will be active on 2 April in London and certainly also at the spring summit. As you said yourself, bringing Europe closer to people is about ensuring jobs for people.
Ladies and gentlemen, President Sarkozy will have to leave us soon. He will now be given the floor again and Mr Borloo and Mr Le Maire will remain with us.
Ladies and gentlemen, Mr Kirkhope, thank you for your support. That gives me the opportunity to turn to a British Conservative to say how important it is for us in Europe for this great party, the British Conservative Party, to remain deeply committed to European integration.
I have nothing to do with politics in the United Kingdom. You have a young leader, Mr Cameron, and you are a party with a long history. We need you within Europe, and nothing, Mr Kirkhope, in Europe can be successful on its own. I do not know what the future will be for Mr Gordon Brown or what the future will be for Mr Cameron, but whoever the leader of the United Kingdom may be, he will need others in order to make progress, to defend its interests, to win in Europe. That cannot be done alone and I would like to say one thing, namely that I have always been convinced that the United Kingdom had a special role to play in Europe. Sometimes I have been criticised because the United Kingdom speaks the world's leading language, because it has a dynamic economy, but think about it. Look at what it has cost the United Kingdom to have been too exclusively linked with the United States, what it has cost it to have been too exclusively committed to financial services; look, Europe needs the United Kingdom but I remain convinced that the United Kingdom needs Europe.
When I went to the United Kingdom I said that the entente cordiale between France and the United Kingdom was not enough. Gordon Brown suggested an entente formidable. For my part, I really think that it has been possible to emerge stronger from the financial crisis because the United Kingdom has clearly chosen Europe. Let me say that we have not got on so well in the past, and without going into internal politics, I mean that is the truth.
Mr Poignant, the French Presidency is not perfect, certainly, nor is it a failure, and as for you, you are faithful to Mr Mitterrand, which is the perfect 'neither ... nor'. You therefore think neither good nor evil. Really what you are thinking is that if I have been successful it is because I had two good socialists ... Well, never two without three, Mr Poignant: Jouyet, Kouchner ... I detect a certain envy in there somewhere! Seriously, however, I should like, if I may, to deny the assertions of all those who thought that there were structural disagreements between Germany and France. This is an opportunity for me to explain things, and I am saying this also to Mrs Marielle De Sarnez.
The Franco-German axis, the friendship between France and Germany, is not a choice: it is an absolute duty. Our two countries have been at the heart of the greatest tragedy of the 20th century. It is not a choice, not because I do not subscribe to it, but because it is a duty for the world and for Europe. We have to walk hand in hand. I am utterly convinced that it is a responsibility, Mr Poignant, that goes far beyond just Mrs Merkel, or myself, or formerly Mr Schröder or Mr Chirac: it is a historical reality. We cannot separate from each other, precisely because of what our history has been for the last century.
At the same time, however, while not wishing to offend anyone, I must say that the Franco-German axis cannot be of the same order in a Europe of 27 countries as in a Europe of six. In a Europe of six or nine, maybe perhaps twelve, if Germany and France reached an agreement, that was enough and all the others followed.
That is how it was, but that is not the Europe of today and that is why I called for reconstruction of this Franco-German axis, on a bilateral basis. We need it but we cannot treat the Franco-German axis as if there were still only 12 of us. I remember when Germany and France came to an agreement - it was not in my time - about a candidate for the Presidency of the Commission, it was the other one who left, because it gave an impression of arrogance. As a result, friendship between France and Germany is indispensable, but it does not exclude other agreements, or other friendships. That is the first thing I want to say because sometimes I have the impression that some people look at Europe through 30-year-old spectacles, when it has to be looked at in relation to what it will be in 30 years' time.
The second thing is that Mrs Merkel strongly defends Germany's interests. If she did not do so, who else would do it? We surely cannot criticise her for that. She did it with flair, she did it with force and she did it with determination. I too defend my country's interests. Was that not what I was elected for?
Sometimes, then, we do not agree straightaway. What of it? That is perfectly normal. Is democracy or the sense of compromise impossible when it is Germany or when it is France? Yes I had to make concessions to Mrs Merkel; yes she had to make concessions to me. What of it? It is for the benefit of Germany. Just because it is Germany or just because it is France, should we not debate anything, should we not discuss anything? Our German friends were not very enthusiastic about the Union for the Mediterranean. There were misunderstandings. I resolved those misunderstandings by discussing them. Where is the problem?
In any case, I have no intention of justifying it every time Mrs Merkel and I agree with each other, support each other or help each other. I am not forgetting one thing, however, which is that Germany is a federal state, while France is much more centralised, in spite of decentralisation. The rhythm, the time needed for making decisions is not the same. That has nothing to do with Mrs Merkel's abilities or any faults on my part; it has to do with the structure of the two states, which are not the same. Furthermore, Germany has a coalition government. I am not sure whether Mrs Merkel spontaneously chose the socialists in her government. I was responsible for choosing the socialists in my government. That is the second difference, but one that also explains the time it takes to make decisions.
Rest assured, however, that in any case Germany is not being attacked. Germany is the largest economy in Europe. We need Germany, and Germany needs Europe. Let it be said also, however, that France and Germany have no more rights than the others; we have more responsibilities and these too we must bear together. Do not worry. I am fully aware of that.
Mrs De Sarnez, you are right, there is still much to be done. I shall not go back over the comments you made about the Presidency. There is still much to be done. You spoke about the need for a European regulator, and you are absolutely right. Let us tell things as they are. We have not achieved that for the moment because a certain number of smaller countries consider that, if they had to do without a national regulator, it would create problems for their national sovereignty. We have to take account of that, but in my view, I think that at the very least we have to have a college of European regulators.
Secondly, do we need a European public prosecutor? It is a fascinating debate, which also involves other issues and certainly better collaboration.
Regarding major projects, it is my turn to ask you not to be too hard on us because EUR 5 billion have been freed up by the President of the Commission. It was quite a battle, Mrs De Sarnez, because not all the countries were in agreement about that, just to finance major projects, and in all honesty I must say that the Commission was a lot more ambitious than some Member States. Quite simply, for the Commission to be able to use the five billion for the purpose of major projects, every Member State had to give its permission. We got that and now at least we have the five billion.
Finally, with regard to aid for developing countries, I am afraid I do not share your point of view. With Mr Barroso, we used the EUR 1 billion that some Member States, once again, did not want, and at the Hokkaido Summit I had to persuade my European partners to give permission for Mr Barroso to use, for the Millennium Development Goals, the money that had not been spent, so that was EUR 1 billion that was put in.
At the Doha Summit, I was stunned, Mrs De Sarnez, to find myself the only Western Head of State present around the table. Out of all the G20 Heads of State or Government, there were only two of us: the President of South Africa and the President of the European Council, as well as Mr Barroso. The others were not there. Just imagine what you would have said to me if I had not bothered to go! We were there because the crisis must not be used as an excuse to make the poorest countries be the ones to pay the most for a crisis for which they are in no way responsible. I think that that may be a point of disagreement, once again.
Mr Hudghton, diversity and unity: rest assured, from the point of view of diversity there is no progress to be made! Frankly, if I had to put my energy behind one project, I would put it behind unity because I notice that no one around the Council table forgets where he is from. It is a bit more difficult to know where one is going. There is a great French ethnologist, Lévi-Strauss, who made a definitive statement, and it was extraordinary when he himself said it, that 'identity is not a disease'. Identity is not a disease in Europe and so really any surplus energy ought to be put towards unity.
Mr Crowley, thank you for your support at the European Council. I was very pleased to welcome you to the Élysée Palace as the representative of your group, and I must say I very much appreciate the courage and the honesty that you have always shown.
Mrs de Brún, yes, we have to reassure and persuade the Irish. You said to me that we have not gone far enough. I am sorry to say this but we cannot go further because otherwise, it would immediately mess things up in other countries. If, in order to sort out the Irish problem, we reopen the debate about ratification in other countries, particularly the United Kingdom, we put ourselves in an impossible situation, and the most difficult compromise was the discussion early, very early on the Friday morning at the European Council, between the Irish Prime Minister and the British Prime Minister, trying to seek an agreement. Mr Brown - I can understand this - did not want to reopen the debate about ratification in the United Kingdom when everyone knows it had been extremely painful. I think, therefore, that we cannot go further. Frankly, however, we are going quite a long way in promising a protocol to the first Treaty of Accession in two years time.
Mr Wojciechowski, we will help the Czech Presidency. There must be no doubt about that on your part. What did Mr Kaczynski say to me? It pains me to tell you because the last time he said something to me he did not keep to it. He said at the European Council that he would not put obstacles in the way of ratification of the Treaty of Lisbon if the Irish voted 'yes'. I merely reminded him of one thing - and I did so without joining in the debate with Mr Tusk, the Prime Minister - that is, that it was in my office, at three o'clock in the morning, in July 2007, under the German Presidency, with Mr Zapatero, Tony Blair and Mr Juncker, that we obtained the signature of the Polish President on what was to become the Treaty of Lisbon, while he was in conversation with his twin brother, the Prime Minister at the time, in Warsaw.
I respect the Polish President, but I must say I was surprised that someone could sign a treaty in Brussels and refuse to sign the same treaty in Warsaw. Really! I am merely saying that when one signs on behalf of a state, then that is a promise! You will understand that. I shall say no more about it, but nonetheless, that is what was said to me. The Treaty of Lisbon was not negotiated by the Prime Minister, Mr Tusk, it was negotiated by the Polish President, Mr Kaczynski and his twin brother, who was Prime Minister at the time. There you are, that is all. In the end, it was not completely ratified because one signature was lacking, but it was ratified by Parliament. That is all.
Saying that is not getting involved in internal politics, that is being honest and I have to be honest, with all the responsibilities that I have, I have to say exactly what happened, whom we negotiated with and when. Otherwise, it is not possible to have confidence. It is not a matter of left wing or right wing, it is not a matter of Eastern countries or Western countries, it is simply a matter of keeping your promises. Without respect for your word, there will be no rule of law, there will be no Europe. It is as simple as that.
(Applause)
Mr Chruszcz, you know that, quite frankly, I did everything I could for Poland to find ways to reach a compromise. At the European Council in July 2007, under the German Presidency, we were not far off from disaster when certain Member States said that we should go on without Poland. It was only at the last minute that we were able to find a compromise on the Treaty of Lisbon. That is the truth. Nobody wanted Poland to be left out. Poland has 38 million people, which makes it one of the six largest countries in Europe in terms of population. We need you. In the compromise, I was at Gdańsk to negotiate with Poland and eight other Member States. We understood Poland's problems. We will support Poland, but Poland must also understand that, as one of the larger countries of Europe, it has rights but it also has duties.
After all, the counterparts of rights are duties, and it would be doing them a disservice if we said that, because you have been a member of the European Union for a shorter time than the others, you have fewer duties. Poland is an important European country. You should not reproach us for treating it as such, that is to say, asking a bit more of it, precisely because Poland is an important country. That is exactly what I wanted to do and I hope that the Poles understand that.
Mr Nassauer, thank you for your support as a very experienced Member of Parliament, as a German Member of Parliament. I was not shocked by your defence of industry in general and German industry in particular, because I see too often - I say this to Mr Schulz, as well as to Mr Daul - I see too often the devastating effects of the financial crisis in countries that have not defended their industries strongly enough. I think that transcends the divisions between us because we do not want Europe to become an industrial desert. An industrial desert means millions more people out of work, because if we let our jobs in industry go, then jobs in the service sector will go next. It is a mistake to say that we are defending services but not jobs in industry.
What we meant was that defending industry means forcing it to modernise, because Europeans will no longer accept industries that cause pollution. That is the balance that we have tried to find. It has been painful and difficult because Germany is a great industrial country and, inevitably, a great industrial country is more affected than a country that no longer has any industry. Your country is next door to Poland. If we made provisions to allow a derogation for Poland in 2013-2020, we could not have avoided raising the issue of new power stations in Germany, so as to avoid a distortion of competition between two countries that are so close. There again, I think that that was being honest.
Mr Rasmussen, do not worry too much about the results. You are absolutely right. Nonetheless, do not forget the social stabilisers, because our American friends have a real flair for communicating, for announcing amazing figures. For the moment, these are just statements. I remember Paulson Plan I. We were all dumbfounded: suddenly, the Secretary of State to the Treasury was talking about 700 billion! Everybody was wondering whether Europe would be capable of doing as well. Then, what did we see? Three days later, it was not adopted by Congress and the Americans were back to square one.
What did we see after that? That after all, the sum was not what had been anticipated. The social system in the United States is nothing like the social system in Europe, in each one of our countries. The social stabilisers have to be added to the money put in for recovery, that is, all the benefits payments, what we are doing to protect them from the development of inflation, and whatever else we are putting into the pot. However, for goodness sake, let us at least believe in the plan we are implementing! Maybe the crisis will be so serious that we will need to do something else. But then, never mind! What has been achieved is not nothing. You say to me that the United Kingdom and Spain have done more. But Spain had a surplus budget and is facing a property crisis on an unprecedented scale. Mr Zapatero has reacted extremely well but, we can hardly envy the situation that the Spanish economy is in.
As for the United Kingdom and the banks, people often say to me: 'Mr Brown has done more than you have'. Yes, but the difference is that, as the English banks were completely involved in the American system, there was a risk of bankruptcy that we did not experience to the same extent - this was a matter for debate between the Commission and ourselves - in the other Member States. We have to have the wisdom to wait a while to see how the implementation of the different plans evolves. I remain optimistic about Europe's ability to work together.
Finally, one last point, you tell me to carry on, Mr Rasmussen. Yes, to carry on as I am! Well, I must reassure you on that. There is no risk.
(Applause)
(DE) Mr President, Mr Le Maire, Mr Borloo, in recent months the EU has very much proved its worth. That is to your credit, to the credit of the French Presidency.
I would have liked to have thanked President Sarkozy personally for taking the uncomfortable step of telling the German Chancellor clearly what he thought of the German Government's lethargy. Other European countries are taking action to prevent the crisis, but Germany is waiting until the crisis is upon us or until the next Bundestag elections. Germany is the largest economy in the EU and that is why it is a good thing that the EU partners have reminded the German Government of its responsibility. President Sarkozy has just repeated that reminder here.
If the EU had not existed, we would have had to invent it at the latest as a result of the financial crisis. None of the EU countries acting alone would have been or are in a position to combat the crisis. The euro is also an important stabilising force. It has once again become clear how important the common market is for prosperity and stability in Europe. However, we must not use the financial crisis as an excuse for putting at risk what we have jointly achieved. Therefore, the independence of the European Central Bank should be non-negotiable. We must not allow a return to protectionism. A renewal of the isolationist policy or a subsidy race between the Member States would also have catastrophic consequences for our citizens.
In addition, the EU regulations on competition and state aid must on no account be watered down. This also applies to the Stability Pact with the Maastricht criteria. We must preserve these achievements. However, the EU must take joint, concerted and decisive action to prevent the worst from happening. This is an opportunity for Europe, and President Sarkozy has made use of it. He has shown our citizens what Europe can do and given Europe a human face. I would like to thank him warmly for this.
(PL) Mr President, the French Presidency did not have it easy. It coincided with a time when the world, including the European Union, was shaken by a dramatic financial crisis. Fortunately, unlike certain European politicians, President Sarkozy did not believe we would remain unaffected by the crisis. He took very swift action, for which I should like to thank him most sincerely.
A further crisis arose during the past six months, namely Russia's invasion of Georgia, one of our Eastern neighbours. Despite my generally favourable opinion of President Sarkozy, I have to say that he did not respond adequately to that challenge. His first mistake was to force President Saakashvili to sign an unsound agreement with Russia. The agreement was unsound because it did not provide Georgia with an essential guarantee, namely territorial integrity. At the time, Mr Sarkozy turned a deaf ear to colleagues he has himself today credited with the experience of decades spent behind the Iron Curtain. He must have turned a deaf ear to them, because had he heeded their advice, he would have learnt how experience had taught them that Russians consider any such concessions to be a sign of weakness. That is exactly what happened. The Russians are failing to comply even with that unsound agreement. The President of Poland was shot at on Georgian territory a few days ago, and the Russians have seized the Georgian village of Perevi. Even so, President Sarkozy has carried on regardless with his policy of mollifying Russia, reopening negotiations on a new Partnership and Cooperation Agreement.
President Sarkozy's term of office as leader of the European Union will come to an end in a fortnight's time. He will not, however, disappear off the European political scene, but will continue to play an important role on it. I therefore wish him every success in the future, and trust he will learn the lessons of his past mistakes.
Mr President, I would like to take the opportunity to offer some friendly advice, because many Irish voters are impatient with the Treaty debate. A poll two weeks ago showed that an overwhelming number of voters do not want a second referendum. They have made their decision and it makes no sense to them to continue the debate in the middle of a global economic meltdown. They are concerned with unemployment and with budget cuts that are affecting the most vulnerable. They feel alone in these problems, with their leaders chasing the Lisbon phantom.
It is especially annoying because the issues that brought about the 'no' vote, starting with the lack of democracy in the Treaty itself, have not been addressed; rather we have been told that the Treaty will remain unchanged and that what is offered is cosmetic.
We are an island nation, yet our fish and fishing industry are vanishing. Pro-life people remain concerned about the destruction of embryos in research funded by the EU. In voting 'no', voters voted to protect their jobs, their farms, their families and their constitution.
You talk about uniting Europe, but I put to you that what should unite us is democracy and what divides us is Lisbon.
(SK) I was delighted by the European Union's proposals for international financial system reforms to include food security as a matter of priority. However, the Council's conclusions have failed to emphasise this priority.
Therefore I would like to bring to your attention the mounting evidence of a deteriorating financial situation for farmers. In the European Union this affects mainly the new Member States; elsewhere it affects South America and also other parts of the world. There has been an annual drop of up to 50% in farmers' prices while fertiliser costs have doubled and loans have become more costly, leading to gradually falling harvests.
With food stocks at a critically low level there is a real threat of a food crisis with unforeseeable consequences. The prevention of a food crisis must become a priority. We must increase stocks and therefore boost production, which in turn will require proper refinancing. I therefore call on the Council to make sufficient refinancing of harvests and food stocks its number one priority.
(FR) Mr President, this has been an important Presidency, not because, as President Sarkozy said, there are large countries and small countries, but because President Sarkozy was personally able to meet the challenges.
The French Presidency has not had an easy time of it; far from it. It has had the crisis in Georgia, the financial crisis and other problems to deal with, including the Treaty of Lisbon. All that has required a response and action, and that is the most difficult thing for any leadership. This leadership has been a confident one. The French Presidency has demonstrated its capacity to take such action, and this does it credit and is beneficial for the European Union.
I am going to bring up three points, aside from Georgia and the economic crisis: neighbourhood policy, climate policy, and security and defence policy. The neighbourhood policy has received a powerful impetus both in terms of its Mediterranean dimension, with the Union of the Mediterranean, and in terms of its eastern dimension, with the Eastern Partnership, which deserves as much attention as the southern dimension.
It was time to move beyond the stage of discussing neighbourhood policy and onto energetic action. We needed to give the citizens of those countries a strong signal of support for their efforts at reform and their ambitions for better lives. It is essential to consolidate peace, stability and good governance in the regions close to our borders. In fact, I would even say it is an indispensable ingredient in our project of integration.
On climate and energy, I would just like to thank the French Presidency for its empathy and understanding with regard to the sensitivities of the new Member States.
The third subject area dealt with by the Presidency and the Council was the strengthening of security and defence policy, in particular through a significant improvement in civil and military capabilities, and in that sphere I would like to offer my congratulations.
To conclude, knowing how to do things is a question of providing oneself with the resources. That is the challenge of the presidency and of the summit. Whether we are working on the climate and energy package, economic recovery or security policy, however, we must all apply ourselves in a coordinated way to these efforts, and 'we' means both the institutions and citizens.
(DE) Mr President, first of all, I would like to offer my sincere thanks to Minister Borloo for his commitment in relation to the climate change package because it really is a very good solution and one that we can defend to the hilt.
I would like, however, to talk about external relations, and in doing so I am also addressing the new Minister for European Affairs. The Council has adopted the fundamentals of the Eastern Partnership. President Sarkozy has already said that, if we want to succeed in the Black Sea region, it is obvious that we have to include Russia. Of course this must be a Russia that also respects the territorial integrity and independence of the countries there and that is prepared to help solve the problems in the Black Sea region.
We certainly also need Turkey. I am really amazed that Turkey has not been mentioned at all! How, in this situation and in this region, can we hope to solve anything without Turkey? Recently, I led a delegation from this Parliament to Turkey. Mr Rocard, who was a member of the delegation, repeatedly asked: 'And how are you finding the French Presidency? Is it behaving objectively?' This question was always answered in the affirmative, in other words with the answer that the French Presidency had indeed been behaving objectively. If France's behaviour were just to continue in this vein - and I am talking now about France as a Member State - the negotiations with Turkey would be concluded very quickly, with the chapters all completed.
Consequently, what are we doing with a Turkey that we need as a partner in this region? I do not want to decide your answer for you, Minister, but you need to consider how we go on from here, because, if we hope to achieve something in this region in terms of stability and solving its crises, we need cooperation with Turkey and we have to recognise that Turkey is an important partner for Europe. For this it is not just the French Presidency we need, but France the country.
(FR) Mr President, while the tanks were threatening Tbilisi and the French Presidency was ushering Europe into the role of peacemaker, a role that it ought never to have abandoned, I re-read a Hungarian author, Sándor Márai.
He describes the causes of the calamities that twice destroyed Hungary, half of Europe, and finally the whole of Europe, and shook the world, namely Nazism and Stalinism. History and its attendant violence have now returned and, naturally, the crisis in Georgia, the financial crisis and the social or political consequences that may be anticipated are serious basic elements.
Europe's political will must be up to the challenge of tackling these events and this new violence, and we are grateful to the French Presidency and all the institutions for having dealt competently with these issues that pose a threat to our stability and peace. Of course, the financial crisis has not been definitively resolved, and is not over. Of course, relations with the Mediterranean have a new institutional framework. One cannot, however, deny the historic change in direction represented by the climate issue. Europe is undeniably becoming a leader, even if not everything is satisfactory.
Europe needs a sustained high-level political leap, above the rights, the lefts and the extreme centres, in order to combat threats that are returning with a violence that we have experienced in the past.
Peoples who do not know their histories are condemned to relive them, says the philosopher. This crisis has reminded us that it is men who make history, not history that makes men.
(DA) Minister, at this late hour I will restrict myself to just one point. I am sure that you are aware of the ruling made by the Court of Justice of the European Communities - or rather the Court of First Instance - on 4 December when, for the third time, it annulled the inclusion of the People's Mojahedin Organisation of Iran (PMOI) on the EU's list of terrorist organisations. I would ask you to confirm that the PMOI is now no longer on the list, and I would ask the Presidency to respect the three rulings of the Court, thereby helping to ensure that we never again label the Iranian people's freedom movement as terrorists. This will not serve Europe's interest in a democratic future for the Iranian people.
(FR) Mr President, this has been a very fine French Presidency. There have been very few discordant voices disagreeing with that conclusion. The 27 Member States have overcome their differences and have reached a series of exemplary decisions.
On the energy and climate package, Europe is taking its first step, and it must be said that this first step is a huge one. It now has the means to assume its environmental responsibilities without, however, sacrificing its economy. It may now take the lead on the issue and carry the other continents with it along the road of sustainable development.
Additionally, Ireland is proposing a way in which it can escape from its isolation. Our Irish friends will once again take a decision on the Treaty of Lisbon, but this time with all the cards in their hands, since practically all the other Member States will have made their final decisions.
The current crises show us that the European Union needs, now more than ever, the best institutional tools in order to be effective. The European Council has adopted a massive, coordinated economic recovery plan, based on long-term investment in production and support targeted at the most severely affected industrial sectors.
President Sarkozy has raised the issue of the reduction of certain VAT rates, and I fully share his views. Let us hope that the Ministers for Economic and Financial Affairs will in March reach the agreement that appeared impossible for the Heads of State or Government last weekend. The challenges facing Europeans offer the EU an opportunity to demonstrate to citizens that they are more united, more responsive and more anxious to protect them.
We are grateful to the French Presidency for having instigated this new dynamism. We, like Mr Sarkozy, hope it will be a long time before we see again the Councils of yesterday, which lasted till four in the morning and hardly succeeded in negotiating anything. During the last six months, Europe has completely changed in terms of outlook, scope and credibility. For this we ought to thank the French Presidency, and we are well aware that this is a role with which it is not entirely unfamiliar.
(FR) Mr President, to a president to whom history has not been kind - I am referring to Chairman Mao, not President Sarkozy - one can offer the following maxim: 'as long as you are still falling, you have not yet reached the bottom'. The world economy has not yet reached the bottom. The financial crisis has had its run extended. A new financial scandal is demonstrating the incredible irresponsibility of bankers in the face of the capitalism of speculation, while the same bankers are rediscovering all their supercilious inflexibility when considering requests for credit from consumers and business-owners.
As the European Central Bank lowers interest rates, the banks are increasing their margins. The states that have just bailed out their banks ought to make it mandatory for them to pass on immediately the significant reductions to the ECB's base rate. This would be a recovery measure that would cost national budgets nothing. The economic recovery plan adopted by the European Council is unsatisfactory. Apart from the additional loans by the European Investment Bank, there is practically no extra money.
The United States is going to inject more sizeable amounts into its economy. It can do so because the rest of the world is continuing to offer it credit despite the colossal deficits of the US state, its businesses and its citizens. Europe is paying a very high price for the absence of a truly unified macroeconomic policy. The timidity of the ECB and the euro area states is preventing us from funding a more effective economic recovery policy through the issue of Eurobonds guaranteed by a European Union whose funding capacity remains intact.
Mr President, thank you, I will stop there, but President Sarkozy spoke for 72 minutes while we have 90 seconds in which to express our views.
Mr President, the package on the Treaty should be sufficient to persuade the Irish to change their minds. I was far less clear that the quality of the decisions on economic policy were as sound. What conclusions were reached on the concept of 'crass Keynesianism' peddled by Mr Steinbrück, a party colleague of Martin Schulz?
I suspect that Mr Sarkozy would describe himself, following this experience of the financial crisis, as a Keynesian. In the absence of a prudent stimulus to productive employment from Germany, I suspect that there cannot be a sure recovery from the economic recession.
(LV) Thank you, Mr President. Following the Council's agreement on the climate package, 2008 became the most important year for climate change prevention since 2001, when the Kyoto Protocol was adopted. The adoption of the climate package also marks a shift to a new economic thinking that will reduce the European Union's dependence on imported energy and the economic and political risks linked to uncertainty of supply. The time of economic difficulty that we are currently experiencing is a moment when we are ready to fundamentally uproot the ideas we have had up until now and when we are most open to innovation. We welcome the success in reaching a compromise on the sectors in which adaptation to new conditions will take time. It is fair that extra assistance is provided to those countries that have reduced CO2 emissions by more than 20% in the period since 1990. With regard to the Presidency, the outcome of the last European Council can be regarded as a success for it, as can the Presidency's active role in the resolution of the conflict between Russia and Georgia, if it were not for the fact that the European Union has left to Russia the right to interpret performance of the agreement entered into under its aegis. The Presidency has not managed to overcome all the old shortcomings. Thank you.
(LT) I would like to congratulate France for presiding so splendidly in the last six months. The world financial crisis, the conflict between Russia and Georgia, and relations between the EU and China have been just a few of the challenges. This has been the context of these six months and we must recognise that France has performed the role of EU President effectively and impressively.
I would like to express a few thoughts on the European Neighbourhood Policy, in particular the Eastern Partnership, which was discussed at the EU Council in October and last week in Brussels. The events in Georgia are a clear example of how the European Union can act at the epicentre of events and how it can influence them positively. Most importantly, it also shows how the European Union can be united and show solidarity.
Another example is Belarus, which for many years now has not been able to take advantage of the opportunities of the European Neighbourhood Policy. I would like to stress that this autumn changes have also been observed in Belarus which offer hope that relations between the EU and Belarus can be qualitatively different; they can be truly neighbourly relations.
The opportunities to cooperate are very real if the Belarus leadership realises its obligations regarding freedom of the press, elections, the Internet and other issues mentioned to us.
Today President Sarkozy said, and I quote: 'I have tried to make Europe move, but over the last six months Europe has actually changed me. I have become more tolerant and open' (end of quote). Ladies and gentlemen, it seems to me that Europe helps many people change, ourselves included and, as for Belarus, even the leader of that country, Alexander Lukashenko. This is great.
(FR) Mr President, governing means looking ahead. One may wish to rewrite history and to stage the story in order to make the crisis begin with the fall of Lehman Brothers on 15 September 2008. Everyone knows, though, that it was in August 2007 that all the warning lights went on and that that was the time to have made the issue of the supervision of the financial markets and the management of the crisis into one of the French Presidency's priorities.
Unfortunately, we had to wait for the fall of Lehman Brothers before President Sarkozy grasped the issue and began bounding from summit to summit. What the proposals and solutions put forward actually amount to is a plan of unconditional support for the banks, backed up by a monetary policy that is now accommodating.
Consequently, what do we see? We see banks which, rather than doing their jobs, namely funding the real economy and investment, are building back their margins. That is not what Europe needs. We need European action that is targeted at ensuring a banking sector at the service of the economy and I think that, in the period that is approaching, we are truly going to be in need of this. I am not sure that we currently have sufficiently solid foundations to cope.
Mr President, the Irish 'no' to Lisbon was never just an Irish issue: it needed to be dealt with as a European issue, and that is what has happened.
One of the responsibilities of any politician is to find solutions. The Irish Government listened to the concerns of the Irish people and, in partnership with their European colleagues, has drawn up a number of legal guarantees that will address the core concerns of Irish citizens.
Subject to satisfactory conclusions, the Irish Government will run a second referendum, and that is the essence of democracy: politicians working to produce a solution and then asking the people for their consent.
However, I have a very strong word of warning: we must not, again, underestimate the forces at play here. We must pay very careful attention to those who are trying to influence the outcome and those who are funding part of the 'no' campaign. We must fully understand that some on the 'no' side, who profess to be pro-European, want to see an unravelling of the EU and its institutions. Ireland was and will be a battleground for the heart and soul of Europe. That is what is at stake - nothing less - and it is worth all our cooperation, all our commitment and all our efforts.
To those, like Nigel Farage, who lecture us on democracy and others who say that the people of Europe, given a chance in a direct vote, would say 'no' to Lisbon, I want to say: you have neglected to check the facts and figures. The results from five direct votes - four on the Constitution and one on Lisbon - have yielded 27 million EU citizens voting 'yes' and 23 million voting 'no', so the majority of EU citizens who have voted directly have voted 'yes'.
Finally, even though Mr Sarkozy has left, I want to thank him for his energy, his commitment to the EU and his efforts to find solutions to difficult problems.
(CS) On behalf of the chairman of the European Parliament's Delegation for relations with Israel, I would like to thank the French Presidency for an exceptional effort in upgrading relations between Israel and the European Union. One of the results of the Iraq war has been Israel's recognition of the fact that it is no longer the US's sole ally in the Middle East. Israel has therefore decided to diversify its security and forge closer ties with Europe.
On 14 June this year we were pleasantly surprised when the Association Council took account of the results of the Reflection Group and expressed a willingness to upgrade relations. It was up to the French Presidency alone how to handle the preparation of a new EU-Israel action plan and above all how to achieve political consensus in the Council. The Council's conclusions in relation to the Mediterranean, Morocco and Israel are staggering. They express a genuine political will for cooperation, for meetings of Foreign Ministers, cooperation in the Political and Security Committee (COPS), possible Israeli participation in ESDP (European Security and Defence Policy) missions and ad hoc political consultations following the summit meeting. An upgrading of relations would possibly give Europe a greater influence on value for money and possibly more direct influence on the Middle East peace process.
Mr President, I firmly believe that our Parliament too will soon confirm its consent to possible Israeli participation in Community programmes. The requirement for improvements in the situation in Gaza is absurd and it shows a failure to understand Europe's responsibilities and its role. I hope we shall soon put this right, and support through our dignified proceedings both the consensus in the Council and the hard work of the Commission. I hope that, based on a common political effort, the Czech Presidency will manage to stage a Europe-Israel summit, the first summit in history between Europe and Israel since the Second World War.
(CS) I too would like to compliment the French Presidency for its excellent work. Under French leadership the European Union has coped jointly and effectively with the Georgia crisis and is handling the challenging financial and economic crisis in a coordinated and firm way. It has managed to conclude a good and balanced compromise over matters relating to the energy and climate package and has also worked with the Irish Government to find a solution to the problem of Lisbon Treaty ratification in Ireland.
However, the Lisbon Treaty is not yet in the bag. The Czech Republic, which in 14 days takes over the presidency of the Union, has yet to ratify it. Czech Premier Topolánek, whom President Sarkozy has spoken of as a courageous man, has broken a promise made generally and also made personally to President Sarkozy that Prague would ratify the Lisbon Treaty by the end of this year. Prague has failed to ratify and it has enormous problems with ratification. The MPs and senators of the Civic Democratic Party, who are also members of the Group of the European People's Party (Christian Democrats) and European Democrats, reject the Treaty. This will be a major problem for the Czech Presidency. However, I would like once again to thank the French Presidency.
(DE) Mr President, Minister, ladies and gentlemen, I believe that our conclusion on the French Presidency must be that it was truly a successful one. Minister Borloo, I recall that, in the beginning, I was still very sceptical about whether it was possible to implement such an ambitious programme. Even if I do not agree with everything, the result has been really good. France's officials and its ministers have done outstanding work, and this applies not only to the person of the President, but to all those involved. It is truly praiseworthy.
We have had real debates here. Mr Rasmussen laid into Angela Merkel. We all know that conventional economic stimulus packages fizzle out, increase state indebtedness and have no long-term impact. Mr Rasmussen got the election campaign under way here, but he has forgotten that the German Finance Minister is Mr Steinbrück, a socialist. It is Mr Steinbrück who vehemently insists that no further economic stimulus packages be put in place at this time because we are still far from actually being able to see the scale of the crisis.
On the contrary, it is necessary for countries to maintain budgetary discipline and stick within the limits of the Stability and Growth Pact. In this regard, I did not understand the proposals made by the French President to simply do away with the Stability and Growth Pact in order to be seen to be actively doing something. It is therefore quite right that individual Heads of State or Government put the brakes on and brought some perspective to this excessive zest for action in Europe on the part of the French President. Our strength is that we - times of crisis are times for government action - in Europe take our foot off the accelerator, that we debate matters here in the European Parliament, that we do not jump the gun, and that we fully and totally accept the identities of the Member States, their histories and their different political structures. This is also our success.
The package is a sound one overall, and the thanks directed towards the French Presidency are absolutely and completely justified. Minister, please would you pass these thanks on to all the institutions? Thank you very much.
(ES) Mr President, President-in-Office of the Council, Vice-President of the Commission, ladies and gentlemen, we say 'Bravo!' to the French Presidency. President Sarkozy has been a musketeer for Europe in the best French tradition, and he has brought the musketeer motto up to date by saying that the world needs a strong Europe and that Europe is not strong if it is disunited. I would add something else, which is that Europe works better by using the Community method, and I believe President Sarkozy has come to understand and adopt it.
Mr President, I have been in the European Parliament for 22 years. This is the first time I have seen the Presidents of all three institutions - the Council, the Commission and Parliament - give the incoming presidency a serious warning. The Czech Government has postponed ratifying the Treaty of Lisbon. Moreover, there is something else I must add: the presidency will not be held again by a euro country until 2010.
For the achievements of the French Presidency to have a future, I think it is very important to have continuity, and I appeal to the Czech Government's sense of responsibility in this respect.
Mr President, the Irish Government has managed to spin a successful story detailing its valiant efforts to defend the rights of the Irish electorate at the recent European Council summit. It has championed the will of the people of Ireland in Brussels and has secured legally binding assurances on all sensitive issues for Ireland.
The key point is this: the concerns expressed during the Lisbon referendum in relation to taxation, military neutrality and abortion were largely based on misinformation. The reality is that either these issues are unaffected by the Lisbon Treaty or protocols safeguarding Ireland's position are already attached. For example, Protocol 35 to the present Lisbon Treaty protects Ireland's stance on abortion.
My party, Fine Gael, has recently made a number of concrete suggestions, following the subcommittee's report on its analysis of the Irish 'no'. With these proposals Fine Gael is attempting to address the root causes of the Irish 'no'. Legal assurances will not be enough for the Irish to vote 'yes' in the autumn of next year. There must also be a meaningful engagement with the Irish people, to rebuild understanding of and support for the European process.
Voter research after the referendum revealed a very low level of public understanding of the role and functions of the European Union. This disengagement is a major challenge for both the European Union itself and for the national political system and should not be underestimated again by the Irish Government.
Among our suggestions we propose a constitutional change to allow future international treaties to be referred to the Irish Supreme Court when they are agreed, to establish which provisions should be put to the Irish people. Such a mechanism would tease out the issues in need of debate in Ireland, would let the Irish electorate have their say and would finally allow Ireland to ratify the spirit of such treaties overall without stalling progress for other concerned parties.
We also propose the establishment of a new constitutional office of European Union Citizens' Officer. The appointee would act as an independent advisory officer on all aspects of EU legislation, including its transposition into Irish law. This individual would be responsible for providing impartial information on the facts about European issues, including when conflicting arguments arise.
Mr President, with regard to the Irish agreement at the European Council, I must say that this is a huge success for Irish diplomacy. I was, frankly, surprised that the other Member States conceded so quickly on the size of the Commission, reverting to one Commissioner per country. I know that many Member States had reservations about that. But the fact that they did so shows the willingness of other Member States to move to meet the concerns that were expressed in the Irish 'no' campaign and the 'no' vote. This is not an attempt to ignore the Irish 'no' vote. It is an attempt to respond to the 'no' vote, to move to meet halfway and to try and find a solution that is acceptable to all 27 countries.
In this Union, when there is a divergence like that, we try to bridge the gap. The other Member States have shown their willingness to move to meet Irish concerns. I very much hope that will be sufficient to enable a positive result in a new referendum to be held next year, when it is up to the Irish people to make their choice.
(IT) Mr President, ladies and gentlemen, I too would like to congratulate the French Presidency, or rather the few survivors from the Council after our long debate, as well as our Commissioner, who has shown greater stamina.
I have to say that in these six months we have caught a taste of the time of the founding fathers. Deep convictions have shown us that what unites us is greater than what divides us. I think this is an important lesson that has come from the French Presidency, which has also opened up a very promising horizon: that is to say, it has helped us understand that European extremism is not the way forward. What is more, the balanced way in which the climate package has been handled in fact tells us that integration is not an end in itself, but provides a vision that is able to bring us all back to our shared goals.
I would simply like to observe in this instance that, if these precepts are so important, then it is worth learning our lesson in courage and following it through. On the subject of the economic and financial crisis in particular, it would pay for us to be braver, and therefore the measures we have adopted thus far should be accompanied by more decisive initiatives such as the adoption of Eurobonds; I believe that this would be the best way to take the perspective given by the French Presidency to its natural conclusion.
Mr President, I welcome the decisions on the Lisbon Treaty by the European Council. Unsurprisingly, the Europhobic 'no' campaigners continue to prattle on with their threadbare arguments, reflected here today by Ms de Brún, Ms Sinnott and Mr Farage.
The right of each Member State to nominate a Commissioner has been secured; the guarantees have been negotiated to address other concerns, the content and nature of which have still to be negotiated. Workers' rights issues arising from the Laval and other judgments must be comprehensively addressed. But these ECJ judgments are based on the Posting of Workers Directive, not the Lisbon Treaty; that is the directive that needs not only to be amended but also comprehensively implemented by the Member States.
The content of the guarantees has to satisfy the broad majority of the Irish and European citizenship. They must not be used to freeze social progress in Ireland or Europe or to deny any of us the benefits of the Charter of Fundamental Rights. This Parliament and all politicians in Ireland have a responsibility to participate in shaping the content of those guarantees and to ensure that the conclusions are not regressive.
(MT) I would like to congratulate the French Presidency particularly for its achievement on the Lisbon Treaty. I refer here to the issue involving the number of Commissioners. I heartily welcome the decision whereby there will be one Commissioner from each Member State and that this will be included in the Treaty as a principle. Firstly, we would do well to recall that the reduction in Commissioners was already agreed upon in the year 2000 under the Treaty of Nice and was not something that was introduced for the first time under the Lisbon Treaty. Nevertheless, I believe that this is a significant agreement and that it should be welcomed because it is important that each country feels it is being represented in the Commission. Why? To begin with, it is linked to the trust that people should have in the Commission. Secondly, it reflects the contribution that each country, however small or large it might be, ought to make within the Commission. It is not because the Member of the Commission is representing the interest of his or her country but because the Member of the Commission must ensure that no country is marginalised. Finally, it is because the Commission's efficiency depends not so much on the number of Commissioners but rather on its internal organisation. In my opinion the present Commission setup of 27 members has proved to be an effective organisational system. This is why I believe that every cloud has a silver lining. In a way, thanks to the Irish population, we now have an agreement on the principle of one Commissioner per Member State. I do hope that now the Irish population will also lend its support to this principle.
(DE) Mr President, it is good news that the ratification process for the Treaty of Lisbon is continuing with the second referendum and that, perhaps, we will now get this Treaty in 2009 after a wait of eight years. The bad news is that we are paying a high price for this and, in one area, too high a price, I believe.
For the time being, the reform of the Commission has been killed off. Reforming the Commission was part of a package of reforms for the institutions. I think what has been decided here will come back to haunt us in a few years' time. When the seven states of the former Yugoslavia are members of the EU, the former Yugoslavia will have more Commissioners than the six large Member States in the Union. This is a violation of balance. This issue has only been postponed, not resolved.
I feel that there is also a lack of leadership on this question. The Presidency of the Council - just like that of the Commission - has failed to set boundaries in good time. We can see clearly that the 'no' camp are not satisfied; they will find new bones of contention.
We need to get a publicity offensive under way now and not leave the second referendum to the populists. That is what we have to do now.
(ES) Mr President, we all agree that the current crisis is much more severe and much deeper than had been forecast. These are extraordinary times that require exceptional measures, and the French Presidency has been equal to the task.
It is now up to us - essentially Parliament and the Commission - to ensure that all these special assistance measures do not cause irreversible collateral damage to the architecture of Europe.
The first area at risk is competition policy. We are in wartime. Rules of war prevail, but even in wartime the Geneva Convention applies, and it does not, of course, allow banks that have been recapitalised by the state to use this aid to buy up other banks. The Minister knows what I am referring to.
The second area is the Stability and Growth Pact, which I consider a keystone of Europe's architecture. I applaud the taxation measures that are being taken, but I do not applaud the idea of regarding the public purse as a kind of piggy bank that we can smash with our eyes shut, for the money to fall where it will. This is no Marshall Plan paid for by Uncle Sam. It is an economic recovery plan that will have to be paid for by tomorrow's taxpayers.
Let us not forget, therefore, that today's debts are tomorrow's taxes. The winner here will not be the one who spends most, but the one who spends most sensibly. The only criterion for deciding whether we are spending well or better is whether it helps us recover from the economic crisis and, essentially, create jobs.
I cannot therefore share Mr Rasmussen's idea that the cleverest pupils in the class are those who have rushed to spend most.
Lastly, there is the matter of financial stability, to which Mr Sarkozy referred. I agree that reforms are needed, the regulatory framework must be revised and we need to make an enormous effort to achieve greater cooperation among European regulators, so long as we do not have a single European economic regulator.
Mr President, rather like Mr Schulz, I was concerned at the beginning of this presidency at the slowness to react to the looming financial crisis. I think Europe as a whole was guilty of complacency in thinking that this was not our problem, but an American problem.
However, since that financial tsunami has hit us, I welcome the response we have had; I welcome the leadership we have had from my own Prime Minister, Gordon Brown, and from President Sarkozy.
What we have learned is that Europe stands or falls together. If we act individually we are lost, and events have proved that. We are in a situation we have never been in before, and that is why I welcome the dynamic leadership we have had, in contrast with Mr Kirkhope's party, whose members, like rabbits paralysed in the headlights, think that doing nothing is the only solution to our great crisis.
I note that President Sarkozy talked about 'our friends, the Americans'. The West as a whole faces a huge crisis. We can only come out of it if we make working together a priority. So we must emphasise the importance of Europe's working with the new administration in January, so that we have a united front to the great challenges such as climate change and the financial crisis.
(DE) Mr President, Vice-President of the Commission, Mr President-in-Office of the Council, two events have shown that Europe can play a role and have influence. In Georgia, it was Europeans who stopped the war, and in the financial crisis it was Europeans who forced the others in the world, via the G8 and the G20, to agree to arrangements and to negotiate, so that in future this kind of thing will not be possible again.
Can we really leave it to chance to have an active Presidency of the Council by one of the large Member States next time, however? I say this because France and President Sarkozy have excelled. I believe that we need a more stable institutional framework to ensure that it will be able to function in future. That is why the ratification of the Treaty of Lisbon is so important for so many reasons and that is the third event on which I would like to compliment the French Presidency, in that it achieved an agreement, on the basis of what the Irish Parliament drew up, to propose solutions relating to the clarifications - or whatever name is to be used - of the issue of Commissioners and much else besides.
I believe that it is now Ireland's responsibility to respond to this in a positive manner. As many of us have said already, these things, and in particular the question of Commissioners, have not been easy to accept for many people. I do believe, however, that efficiency can be achieved in some other way.
There is one important thing to point out in this case, and that is that the reaction of the opponents of the Treaty of Lisbon shows that they are having to make up new material now that their arguments from the first referendum have been taken away from them. From this it is clear that they are no friends of Europe, that they are not people who want a better Europe, but are instead dead set against European integration and are always looking for new arguments to help them reach their goal.
This should be incentive enough to push on and bring this matter to a close. I am sure that the Czech Presidency - the first Council presidency by a former Warsaw Pact country - will set about this issue with a particular sense of its responsibility and will, in collaboration with its French and Swedish colleagues, bring this matter to a successful conclusion.
(FR) Mr President, ladies and gentlemen, what are the lessons of the French Presidency? Here are three of them.
The first lesson is that the European Union needs a strong presidency, which is carried out over a longer period than the processes that the presidency is to manage, and by a dynamic, competent figure able to dedicate himself fully to European interests and affairs. Therefore, we need the Treaty of Lisbon, as a minimum. It is true that Europe should not be personalised, but it ought to be personified.
The second lesson is that the European Union needs a presidency that is capable of forging compromises between the representatives of nations, taking support from the representatives of European citizens. Therefore, we need a stronger Parliament, because a united Europe is not a threat to nation states. It is anarchy and neo-feudal fragmentation which constitute the inevitable alternative to the process of European integration, and which pose a threat to the integrity of nations.
The third lesson is that the European Union needs economic governance that is able to balance sustainable growth with social solidarity and cohesion. If a multi-speed Europe, even although undesirable, proves to be inevitable, then this Europe must structure itself in line with the difference between proactive policies and not the difference in levels of economic development.
As for the rest, I would like to offer my congratulations and thanks. Let us give credit where credit is due.
(PL) Mr President, the latest European summit will be seen as marking a turning point in history. As far as the new Member States are concerned, it is comparable in importance to the accession negotiations and treaties. This is because of the significance of the energy and climate package.
I was pleased with the news concerning the Union's unity, and with its capacity to reach a difficult compromise regarding the energy and climate package. I would like to sound a word of warning though, and point out to the House that this compromise only marks the beginning of the road ahead. Only in 2020 will we discover if we have achieved success concerning climate and energy. In other words, only then will we find out if the '3x20' objective has been achieved and if the economies of the new Member States, notably Poland, have been modernised effectively without having to bear unduly severe social and economic consequences.
The decisions on ratification of the Treaty of Lisbon are cause for optimism. Conversely, the proposals relating to joint action to combat the financial crisis are disappointing. So too, in particular, is the deepening economic crisis in the European Union, which is making itself felt ever more strongly amongst the citizens. I therefore call on the Commission and on the incoming Presidency to present a genuine programme of joint actions that will prevent a rise in unemployment in Europe and a fall in the Union's economic growth.
(FR) Mr President, President Sarkozy, this is a Presidency that will stand out. Managing to make Europe speak with one voice is no mean feat, but in the sphere of human rights, you have disappointed and shocked us.
The latest disavowal concerns the political upgrading of Israel, carried out at full speed in the Council. As you know, even European aid is no longer reaching Gaza. You know that Commissioner Michel is speaking of collective punishment. Hundreds of e-mails have been sent to the European Parliament imploring it to make the upgrading conditional on compliance with international law. We are postponing our vote, but what are you doing? You are forcing an unconditional 'yes', and the justification you are giving is that this will mean we will have more influence over Israel. Am I dreaming? Since July, Israel has had an agreement in principle and, in addition, has held the vice-presidency of the Union for the Mediterranean.
Has it imposed a freeze on settlements, reduced the checkpoints or loosened its stranglehold on Gaza? No. Consequently, to give an electoral boost to Mrs Livni, you are dismissing human rights out of hand and reinforcing those on the ground in both camps who believe that only crime and violence pay, and who seek confrontation. Mr Sarkozy, this is no longer realpolitik, but either blindness or unacceptable cynicism.
Mr President, I admire the French presidency for its determined leadership. This is also needed to counter the aspirations of a militant Iranian regime which has been terrorising its own nation for years and is exporting terrorism massively - and, I am afraid, in the future, also weapons of mass destruction. Ironically, the EU Council continues to keep the only serious opposition force on the list of presumed terrorist organisations. That is the PMOI, whose goal is to bring about a secular and democratic Iran by non-violent means.
On 4 December 2008, the European Court of Justice delivered its third verdict declaring invalid and unjustified the European Council's July decision to keep the PMOI on that list. I count on the statesmanship of the French presidency to respect the verdicts of the European judiciary and to give the Iranian opposition a chance to bring about real change.
Mr President, I fully support the last statement by Tunne Kelam.
It was an important summit with an important agenda. I would like to acknowledge and thank the French presidency for its untiring work on the recovery package and the climate and energy package. But for now I would like to concentrate on a third important agenda item.
Last week at the summit, our Taoiseach and Minister for Foreign Affairs secured a positive response from all the other heads of government to the concerns expressed on 12 June 2008 by a majority of Irish voters when they said 'no' to the question of ratifying the Lisbon Treaty. To those Member States which had doubts about aspects of what we were seeking, as our Minister Martin put it, I thank you for making the effort to accommodate us, with a Commissioner all round and legal guarantees on taxation, neutrality, the right to life, education and the family. There will still be those who continue to argue against a second referendum. However, the majority of the Irish continue to acknowledge and fully appreciate our EU membership, particularly at this time of unprecedented global economic difficulty, when marginalisation and loss of influence cannot be an option for us and when unfettered access to the single market of 500 million consumers is critical for Irish exports - including our delicious pig meat by the way - so we can trade our way back into growth.
There is a 'but' and that is that our increasingly hapless and rudderless government will have to do what it failed to do in June, which is to put its collective shoulder to the wheel and explain the Treaty, its purpose and its benefits. If not, its members' realisation that they will otherwise be out of the door will perhaps their concentrate minds.
(FR) Mr President, I would like to congratulate the French Presidency, which has been very ambitious, very consistent and very successful.
Firstly, I very much welcome your action aimed at getting the financial and economic crisis under control. I would like to thank Mr Sarkozy and Mr Barroso personally, on behalf of the Hungarian people, for the assistance given to my country.
Secondly, I would like to congratulate you on the approach you have taken in the agricultural sphere. The adoption of the health check and the start of the period of reflection are very positive initiatives. They should be continued with French support.
Thirdly, the energy and climate package is the result of a historic compromise. The compensation granted to the new Member States cannot wholly remove our feeling that we have been discriminated against.
Finally, the handling of the crisis between Georgia and Russia was very positive and made it possible to avoid a chill in relations between Russia and the European Union.
(IT) Mr President, ladies and gentlemen, please convey to President Sarkozy that Carlo Fatuzzo is 100% in favour of what the French Presidency has done over the last six months.
Please also say that I arrived in the House just as President Sarkozy was saying that commitment to big projects promotes agreement and makes them easier to achieve. I would like to thank him because he has encouraged me to realise a big project of mine, a great project of mine as a representative of pensioners, elected to this Parliament for the second time, and that is that European citizens as pensioners, as older people, should be in a better position than when they were workers. They should have more money, more respect and more dignity, once they have retired. It is a great project, but I am all the more encouraged by the words I have heard today from President Sarkozy.
Mr President, I would just like to say that President Sarkozy has a great deal to answer for because the Irish Times today is reporting that the whirlwind six-month tenure as EU President is coming to an end, leaving diplomats and journalists in dire need of a holiday! Can I also add that as Christmas approaches we all need a holiday, not least those of us who are approaching a European election and a second referendum on the Lisbon Treaty. On that issue there will be much debate into the future.
The problem for Ireland is not so much the contents of the Treaty - we know that from the first vote - it is in dealing with the issues that people have concerns about, and the Council has done that. What the Council cannot do for Ireland is convince the public who are disaffected by their government at the moment to support this Treaty. It rests, therefore, on those of us who fully back the Treaty and the legal arrangements which we hope will be in place to canvas widely for the values that are in the Treaty and to divide the issues of national concern from those at European level. It will be a tough job, I think you know that, but with the support of this House it can be done.
(HU) First of all, I would like to congratulate the French Presidency for its historically significant work. The EUR 200 billion economic stimulus plan, the simplification of regulations and the streamlining of the institutional system are effective changes. These are achievements that can help to stimulate the European economy.
The lack of social equilibrium, however, is posing a serious problem for Europe. The effects of the crisis are pushing social inequalities in many countries to breaking point. We need to take emblematic and effective steps on behalf of our most vulnerable citizens, deal with further social tensions and prevent the spread of aggression. I am pleased that the renovation of social housing can be extended to the tower block apartments of people on low incomes, but we should not forget that there are some rural, impoverished settlements that have sprung up where it would be a mistake to upgrade, and thus we should make it possible to shut down these segregated settlements. We need to put an end to extreme poverty, otherwise the economic crisis could have dangerous social consequences.
Mr President, Mrs Wallström, ladies and gentlemen, it is a great honour for me to be speaking to the European Parliament for the first time. You know that I come from the French national parliament, the temple of French democracy, and so it is a great honour to be speaking to the temple of European democracy.
As you said, Mr President, it is late, and so I will restrict myself to four points on the four main types of observations that have been made, regarding the economy, the climate package, political issues and, finally, the Treaty.
On the economy, I believe that the European Union has shown that it was able to assume its responsibilities and, faced with a significant economic crisis affecting all our citizens, to implement a recovery plan that protects employees, protects our industry and enables us to tackle the crisis.
(DE) I would like to address a few words to Mrs Koch-Mehrin: we must support European industry, and we must also show solidarity between European states. That is very important.
(FR) On the financial crisis, Mr Goebbels put it very well when he said we need better economic coordination, but also more secure rules on banking regulation. I believe that next year we will have to make progress in that direction.
Some criticisms have been made, by Mrs Berès in particular, and also, just now, by Mr Schulz. 'Was it too late?' is the question.
For my part, I believe that what is most important is that we have succeeded in giving a response. In 2007 few observers saw that the crisis was on its way. Perhaps it would have been better to have acted sooner. The key point, though, Mrs Berès, is that we have acted.
On the strictly financial response raised by Mr Titley and Mr Duff, I am in full agreement with them.
The financial crisis is not behind us and we must keep in mind that nothing will be solved until everything has been solved.
(FR) I think we need to remain very cautious for the next year; we should retain the initiative and impose the necessary financial rules.
On the climate package, I will move on rapidly, because the French Minister of State, Jean-Louis Borloo, who has done exceptional work with his Secretary of State, Nathalie Kosciusko-Morizet, will tell you more this afternoon, but I would like to thank Mrs Sudre, Mr Krasts, Mr Langen, Mr Szejna and Mrs Doyle, who have contributed a great deal to the work on this climate plan. I would like to thank them for the positive feedback they have given on the plan.
I think this climate plan is the most important one since Kyoto and, above all, will ensure that the European continent sets a shining example prior to the Copenhagen Conference.
On the political issues, especially the issue of Russia and Georgia, it is true that all has not been resolved. However, I think that it is asking a lot to expect the European Union to resolve everything in what is one of the world's most complex regions, the Caucasus. The essential issue has been resolved. Peace is the essential issue. It is the essential issue for this region and it is essential for the European Union, since the European Union's very raison d'être is peace.
I must say, also, that as a European citizen I am especially proud that the President of the Republic, the French Presidency, is taking the initiative, with all European countries, to bring about peace where there could have been war. Also, to echo what Mr Cavada and Mrs Andrikiené said, this seems very important to me, as it seems important to me that the European stabilisation force now in Georgia should play its role fully and not allow its responsibilities to be encroached upon.
This leads me to a second point, which was raised previously, in particular by Mr Saryusz-Wolski, and that is the issue of European defence. I believe we have achieved good results in terms of European defence, and for two reasons. Firstly, these are concrete results. They are not just results on paper, but soldiers on the ground, actually there guaranteeing the stabilisation of the area.
These are also good results because they were obtained in close coordination with NATO. We must stop setting European defence against NATO. The two are complementary: we need independent European defence, just as we need NATO to play its role fully.
On the issue of Turkey, raised by Mr Swoboda, the process is taking its natural course in accordance with what is laid down under European rules. We will have a General Affairs Council on Friday on this matter and will examine the relevant chapters. I believe that all this is taking its course in accordance with what has been adopted by all European countries.
The Middle East question has been raised by several speakers, especially Mrs Hybášková and Mrs De Keyser. This is a major conflict. It is probably the root of all the violence in the Middle East, and the European Union has a responsibility to exercise since it is the prime donor, the prime supplier of aid to the Palestinian territories and, as a consequence, it must accept its responsibilities.
I believe that, in effect, if we can move forward in this direction with all the European countries, we will be meeting all the expectations that the Middle East, Israel and the Palestinian territories can have of us, and, if we can bring about peace and stability where there is violence, Europe will have played its part.
On the question of the Treaty, to conclude on this issue, Mrs Sinnott put it very well: we need Ireland in Europe. We also need to respect the democratic choice made by the Irish people and to provide another opportunity for democratic expression. There is no other way to adopt the Treaty. Mr Brok said that we need the Treaty of Lisbon.
'We need the Treaty of Lisbon. There is no doubt about that.'
I am firmly convinced of that.
We also need to progress very methodically, very openly and with a lot of dialogue, to enable the Irish people to come to a decision. This seems totally indispensable to me. Mr Corbett and Mr Burke, you have expressed some doubts on the subject, which is normal. A referendum is always a gamble.
And you are right: we should not underestimate the political difficulties. On the other hand, however, we should not underestimate our willingness to help the Irish people, because, in the end, the choice will remain in the hands of the Irish people.
(FR) Regarding the number of Commissioners, a subject which has been mentioned by Mr Leinen, among others, we will see each other later this afternoon to discuss this again. I do not think that this is the most important issue.
The most important issue is twofold. First of all, it is that each nation should feel that it is correctly represented in this Commission and, if we need to change in order to achieve this, let us change. I think that the decision that has been taken is the right one.
The second thing that is important is obviously, as the President of the Republic has said several times, that the Commission should be led with the necessary firmness, and that there should be a strong President, because this is also something that will guarantee the legitimacy of the Commission.
'That is what we have to do now.'
I think that it was Mr Burke who said that earlier. Well, we need to move in that direction.
That was all I wished to say in response to the speeches that have been made. I would also like to take this opportunity to tell you that it is a great honour for me to have this responsibility, which has been entrusted to me by the President of the Republic. I would like to say that I am at your disposal morning, noon and night to work hand in hand with the European Parliament, which now has an essential place, not only in our institutions, but also in the hearts of our fellow citizens. The European democracy will be built with you.
(Applause)
Vice-President of the Commission. - Mr President, I should like to say thank you for this very interesting debate - at least most of the time I found it very interesting - and I think we have heard the most relevant arguments being presented. I will restrict myself to just making a few telegrammatic comments and I will mention a few things that I did not hear in the debate.
Firstly, I would like to say that, no, the Commission is not a secretariat for the Council. I deny that is the case. Do not confuse the fact that we have been working very closely with the French presidency - we have had good cooperation with the French presidency - with our being a secretariat. By presenting the energy package, the climate package, the economic recovery plan, being ambitious and taking the initiative, we have proven that we are not a secretariat but a Commission with the right of initiative, and we will continue to act in that way.
Concerning the Lisbon Treaty: I can add to the arguments being presented here that I think that the Council - with the Commission, of course - has been presented with a long list of the problematic issues of concern to the Irish people so the concerns of the Irish people can be respected. We have been able to study that in detail. Together we have looked at solutions, and the Council, as you know, has now agreed to take a decision on the number of Commissioners. I have always advocated having one Commissioner per Member State, even though I have been loyal to the position of the Commission. To put it simply, I think that what you might lose in efficiency - and I am not so sure that you would lose something in efficiency, for instance I think the French Government has about 33 members - you win in legitimacy. We need legitimacy more than ever and it is very important that we keep a Commissioner per Member State. I welcome this decision. But we have also gone through the rest of the list of concerns and there are ways to address these.
What we will contribute is to make sure that as soon as possible we can sign a memorandum of understanding with the Irish Government on how to provide better information. That includes making sure that young people and women in Ireland are able to form their own opinions and that they can say that they have at least had a chance to get all the information necessary. That is what we will contribute in the near future.
I did not hear any arguments about an energy package also offering a number of opportunities for Europe. I think that investing in more energy-efficient industries or an electricity grid offers us fantastic opportunities, not only to create jobs and bridge the recession but also for sustainable development. I think that this cannot be repeated enough. We should be the ones to point to the European value added of acting together now.
Some of you mentioned poor countries and the developing world, because we must not forget that they are the first victims and are the ones most affected by this. We must not give up on our target to implement the Millennium Development Goals and we must not lose sight of the rest of the world when we are busy trying to fight recession and the problems arising from the economic crisis.
Let me add that a little piece of history has been written during the French presidency. With Vice-President Vidal-Quadras and Mr Jouyet, we were able to sign a partnership on communication, an agreement to communicate in partnership with the Member States, the European Parliament and the Commission. This will be a valuable tool and we have to use it first and foremost to make sure we mobilise the voters now that the European elections are coming up. I must say how much I have appreciated working with both Mr Vidal-Quadras and Mr Jouyet, and I am sure that we will also achieve good cooperation for the future.
I think all the praise lavished on the French presidency is because we appreciate true leadership, engaged leadership, when we see it. Even though we do not belong to the same political family, we prefer people who are clear about their values, who are willing to put a lot of energy and their own ideas into the debate about Europe, and we see somebody defending Europe in all of this. This is what we appreciate and value.
Finally, let me wish you all a merry Christmas and a happy New Year.
The debate is closed.
Written statements (Rule 142)
I should firstly like to express how proud I am to be French at the end of the French Presidency of the European Union exercised by France in the person of its President, Nicolas Sarkozy. Whether it be Euro-Mediterranean relations, the war in the Caucasus, efforts to tackle global financial and economic crises or major issues such as regulations (energy/climate package) aimed at having a non-carbon economy for the 21st century, immigration, agriculture, and so on, all of this demonstrates the quality of the French Presidency of the Union and its administration, and the remarkable action of the ministers that have chaired the Council, in particular Jean-Pierre Jouyet. This Presidency is demonstrating, if ever that were needed, how much we need a stable Presidency of the European Union in the light of the global challenges of today, and therefore how much we need the Treaty of Lisbon to be ratified, and I welcome the wisdom of the Heads of State or Government that have reached a good compromise with our Irish friends. I sincerely hope that the Czech Presidency will be equal to Europe's challenges and will show its commitment to the Union by starting with fully ratifying the Lisbon Treaty in the Czech Republic.
The current economic crisis requires extraordinary measures at a time when an ever-increasing number of Europeans are facing the spectre of unemployment and financial recession. Raising the bank deposit guarantee ceiling for the general population is a welcome measure, which will maintain confidence in the banking system. An initial ceiling of EUR 50 000 and a further one of EUR 100 000 are more than adequate for the states whose banking systems have no long-established tradition, as is the case with Romania and other former Communist states. At the moment, it is important that each state adopts this measure, as otherwise there is the risk of causing panic among the population. Romania is not one of the states with a large number of deposits in excess of EUR 50 000. However, in psychological terms, raising the amount guaranteed can only have a positive impact, given that the population's deposits have fallen, compared to September, by 6% in Bucharest alone. This means that around EUR 600 million have been withdrawn in the course of just a few weeks, which is unprecedented in recent years.
On the other hand, as an MEP, I would like to draw your attention to the fact that this measure needs to be supplemented by a review of the policies for granting credit and of the level of risk being assumed.
I must first of all congratulate the French Presidency for the way in which it has managed this entire difficult period which the European Union has gone through. The model which you are leaving behind will become a benchmark for the European Union presidencies to come, based on rapid response, flexibility and adaptability to difficult internal and external situations. Dealing with the internal problems relating to the dynamics of European integration, the EU's sustainable economic and social development and the external policy founded on the European Union's cornerstone of promoting peace is instrumental to Europe's future. At the same time, it is in keeping with the fundamental principles of European integration.
Secondly, I would like to stress the importance of the three Cs: communication, cooperation and compromise, which are instrumental elements in European policy. They have all been used to maximum effect during the French Presidency, bearing in mind the difficult period we have been faced with, in terms of relations with the EU's most democratic institutions: the European Parliament and national parliaments.
Mr President, Mr President-in-Office of the Council, ladies and gentlemen, I should like to thank the President for a successful French Presidency. I refer to its success in the international arena, having in mind the crisis in Georgia, and to its success concerning issues of importance to the ordinary citizen. On a personal level, I am delighted that the French Presidency finalised the work on the regulation concerning cross-border maintenance payments in the European Union. I myself have worked long and hard on this regulation. I am therefore delighted that, pursuant to Council approval, we will at last be able to ensure proper financial support for those children who seem to have been simply forgotten by one of their parents, when that parent is resident abroad.
On the other hand, as a member of the Committee on Constitutional Affairs, I am concerned about the concessions and institutional promises made to Ireland, which represent a return to the principle of one Commissioner per country. It is anticipated that the European Union will enlarge further to include 30 or more Member States. An equally large number of Commissioners would result in further bureaucratisation of the work of the European Commission. The competences of the Commissioners appointed would be subdivided. The Commission itself would become more expensive, less effective and more difficult to manage. I also hope that the debate preceding a further referendum in Ireland will be conducted in the spirit of European solidarity, taking account of the substantive content of the Treaty of Lisbon, clearly explained, with institutional changes included. These matters are important both for the citizens of Ireland and also for the functioning of the entire European Union.
The European Council's decisions - if you ignore all the rhetoric and demagogy that always accompanies them - lay bare the real objectives and policies of the EU.
Having prevented everyone else from expressing their view in a referendum, they are now imposing a new referendum on those people who sovereignly and democratically rejected this proposed Treaty.
What is more, the Irish people will be confronted with a referendum on the same Treaty (content), accompanied for the time being by a 'political commitment' to be legally fulfilled on the future accession of Croatia in 2010 or 2011.
In this way they are trying to impose a qualitative leap in the neoliberalism, federalism and militarism that this proposed Treaty represents, in the interests of big business and the major powers.
The same European Council is also heading towards a new stage in the militarisation of the EU and international relations, by preparing for the next NATO Summit (in April 2009) and consolidating the EU as its European pillar.
As we have previously stressed, such decisions clearly indicate the antidemocratic nature of the EU, which is inseparable from the position it assumes as an imperialist bloc.
As regards the 'plan to relaunch the European economy', this involves exactly the same policy, as the priority will be to respond to the interests of the major powers and financial capital.
I am pleased that the Heads of State or Government found a sensible and in fact the only proper solution to the issue of Commissioners. My Commissioner is a contact channel to the Commission, which is especially important for the smaller Member States.
At least 60 million people live in France, and the French Government has 38 ministers. Almost 500 million live in the EU. How is it possible that the Commission does not have room for a Commissioner for each country, even though there might be more Member States to come?
Thank you!
In December 2007, the European Council called upon the European Commission to assess the tools available for the social integration of Roma. Contrary to expectations, the published working document confined itself to assessing existing Community policies. In September, the first European Roma Summit took place and it failed to draw up any concrete recommendation or timetable. On 8 December, the General Affairs Council called upon the Commission to submit a report by the beginning of 2010 on the progress made.
Shaping a progressive Community strategy ought to be based on the widest possible forum, on initiatives addressing both Roma and non-Roma civil society, on scientific knowledge, and on the collaboration of representatives of the churches and of economic life. We need much more than the introduction of best practices, which have been assessed far too positively. What is needed is a global strategy which deals simultaneously with all aspects affecting Roma, and which gives a clear picture of the way in which Community initiatives are realised on the ground, how they succeed in stimulating and supporting the local policies that are most important for social inclusion. We must provide Member States with a road map that is based on enforceable legal foundations, and that can guarantee the fulfilment of clear and measurable objectives by means of sanctions, if necessary. The strategy must, moreover, touch upon questions closely related to the social inclusion of Roma, such as environmental protection, healthcare, multiple forms of discrimination, or anti-Roma attitudes expressed in the media and other areas of society.
Mr President, 'Europe acted as one'. That was the main message of President Sarkozy's review of the French Presidency that we have just heard. He undoubtedly set the tempo of dynamism that has clearly contributed to the success of these six months.
I welcome the fact that, as President-in-Office of the Council, he met the Dalai Lama at the gathering of Nobel Peace Prize winners in Gdańsk in Poland. We in the European Parliament had the honour of hosting His Holiness the Dalai Lama two weeks ago in Brussels, where he gave a speech to the plenary. Through a fast to which over 500 people signed up, and with Tibetan shawls, we demonstrated our solidarity with the Dalai Lama and the Tibetan people. We supported his middle way, his willingness to enter into dialogue and his unwavering commitment to non-violence. He has always spoken out in favour of Tibetan autonomy rather than putting the case for separatism, as the Chinese allege.
Recent months have shown that the Council, the Commission and Parliament all agree that this is the only way. What I would like to know is, what will Europe do now in the light of Beijing's cancellation of the official EU-China talks? How can the Council finally succeed in involving China in making human rights a reality? The government in Beijing is, in reality, attempting to dismiss human rights as 'Western values' rather than integrating them into its policies.
Speakers in today's debate assessing the French Presidency fall into three groups. The first has nothing but uncritical praise for the Presidency. The second is critical whilst the third is silent. In fact, regardless of which of these groups we find ourselves in today, we will all be held accountable for the future fate of the nations of Europe.
We are therefore also accountable for the French Presidency. Despite intense activity and widespread publicity it has actually failed to produce any positive results. Worse still, President Sarkozy rode roughshod over the spirit of democracy he claims to advocate. He has done so by exerting pressure on the Irish authorities and the leaders of other sovereign states and nations, insisting on recognition of the Treaty of Lisbon that was rejected by the people of Ireland.
The European Union's democratic deficit has an obvious negative impact on the climate package. The latter sidelines developing economies, including Poland's, in the interests of saving the economies of the old Member States that find themselves under threat in the present crisis. President Sarkozy has cynically failed to mention that human beings are responsible for a small percentage of CO2 emissions, and Europe itself for between 10% and 20%. Nothing will therefore be achieved, unless other countries and continents are involved, including China and India, as has already become evident. All there will be is one more tax to pay. For the new Member States, including Poland, it will amount to a penalty for joining the Union.
In conclusion, I should like to point out that democracy is about making an informed choice. Imposing damaging solutions on a free country is akin to totalitarianism, which does not take us anywhere.
In our assessment of the French Presidency's mandate, we can confirm without any hesitation that it has been a great success. Its action programme has successfully combined political determination, pragmatism and tactful diplomacy, which are absolutely essential to be able to overcome the crises which have occurred.
Its directives for action have been highly ambitious, enabling us to adopt some important decisions at EU level: the European agreement on migration and asylum arrangements, the agreement on the energy and climate change package, the Union for the Mediterranean and a new agreement on the common agricultural policy. There were three unforeseen events which featured prominently on the agenda, but which demonstrated the effectiveness of the task force which can be mobilised on the EU's behalf: the rejection of the Lisbon Treaty by the citizens of Ireland, the conflict in Georgia (8 August) and the collapse of Lehman Brothers Bank, which marked the start of the current financial and economic slump (15 September).
I congratulate the French Presidency for this successful mandate. It has successfully handled the consequences of the Irish 'no' vote (at the European Council meeting on 11-12 December, Ireland undertook to submit the Lisbon Treaty for ratification once again before the end of 2009) and it conducted a mediation mission between Moscow and Tbilisi, which was a diplomatic success, but focused attention again on the need for an effective, coherent Common Foreign and Security Policy at EU level. Last but not least, it has successfully obtained the Member States' agreement on a series of very important Community projects, such as those in the areas of environmental protection and immigration.
(PL) As regards the economy, the main challenges faced by the European Union during the French Presidency were actions linked to the climate and energy package and the financial crisis.
Following its significant enlargement, Europe has become more varied, encompassing many different areas each with their own specific characteristics. The differences concern more than the level of economic development of the Member States. That is why it is so difficult to find single instruments with which to solve the diverse problems facing the individual economies of the Member States.
Actions to combat the crisis must therefore involve a package of varied instruments for use during the crisis. I refer for instance to reducing the VAT rate or lifting some of the conditions of the Stability and Growth Pact.
The climate and energy package should be adjusted to the condition and specific characteristics of the individual economies and their sectors. I do not believe that the range of actions in the framework of the package is appropriate for the current situation.
The concessions and benefits obtained by individual states will not succeed in evening out their changes in development, because the starting points differ so widely. I therefore advocate a systematic review of this package and an analysis of its state and progress. This should serve as a basis for the introduction of essential amendments.
I would like to congratulate the French Presidency for the work it has done, enabling us to reach an acceptable compromise on the energy and climate change package. Adopting this package makes the European Union number one in the fight against climate change, based on the example it has shown and the commitment it has made. In Copenhagen the European Union will have arguments which it can use to negotiate with the other states from around the world so that we can contribute at a global level, through our joint effort, to reducing greenhouse gas emissions.
I also congratulate the French Presidency for its involvement in adopting the Third Maritime Safety Package 'Erika III' through conciliation. Based on the lessons learned from maritime accidents in recent years, the EU has tightened the regulations on maritime transport safety and drawn up specific measures and clear solutions for dealing with maritime accidents. Progress has also been made, albeit insufficient, in the areas of sustainable transport, the Single European Sky and road safety. I would have liked us during the French Presidency to have made progress on the road package, energy package and telecoms package as well.
In addition, the full debates held in Parliament and the Council on the impact of the rise in energy and food prices showed Europe's citizens that the social agenda is one of the European Union's top priorities.
in writing. - (PL) Mr President, as we review the achievements of the French Presidency, I should like to draw attention to several issues that impact on the overall assessment of this period. It is true that, in August, President Sarkozy's intervention concerning the situation in Georgia resulted in a cessation of military action. In fact, however, the cessation of military action owed more to Russia's economic interests and its relationship with France than to a genuine desire to solve the problems that had led to the war.
The next issue I wish to mention relates to the future development and management of the European Union. It concerns the approach to ratification of the Treaty of Lisbon. In the case of Ireland, successive referendums are to be organised until a result serving the interests of the largest Member States of the Union is obtained. This demonstrates that the interests of Germany, France and several other countries can override accepted principles and democratic debate. Furthermore, the fact that the Irish public is being bought over through opt-outs from the Treaty demonstrates that every country can be treated differently in the European Union and bought over. This decision confirms how bending the law has become an increasingly common practice in Community institutions.
I would remind the House that it was under this Presidency that the decision for the European Union to do away with certain Polish shipyards was taken. This decision was taken at the same time as industry and banks are being renationalised elsewhere in the Community, as is the case in your country, Sir. Under your direction too, the Presidency failed to agree to increase agricultural subsidies up to an equal level. The French Presidency kept them at a level that is very detrimental to the new Member States.
Mr President, you focused on pursuing the interests of France, rather than those of all the Member States of the European Union.
(The sitting was suspended at 2.10 p.m. and resumed at 3.05 p.m.)